EXHIBIT 10.4
 
 
NISSAN AUTO LEASING LLC II,
as Depositor,
and
WILMINGTON TRUST COMPANY,
as Owner Trustee
 
AMENDED AND RESTATED
TRUST AGREEMENT
Dated as of June 9, 2009
 
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
 
                ARTICLE ONE   DEFINITIONS     1  
 
  Section 1.01   Definitions     1  
 
  Section 1.02   Interpretive Provisions     1  
 
                ARTICLE TWO   ORGANIZATION     2  
 
  Section 2.01   Name and Status     2  
 
  Section 2.02   Office     2  
 
  Section 2.03   Purposes and Powers     2  
 
  Section 2.04   Appointment of Owner Trustee     3  
 
  Section 2.05   Liability of the Trust Certificateholders     3  
 
  Section 2.06   Initial Capital Contribution of Owner Trust Estate     3  
 
  Section 2.07   Declaration of Trust     3  
 
  Section 2.08   Title to Issuing Entity Property     4  
 
  Section 2.09   Situs of Issuing Entity     4  
 
  Section 2.10   Representations and Warranties of the Depositor     4  
 
  Section 2.11   Power of Attorney     5  
 
                ARTICLE THREE   TRUST CERTIFICATES AND TRANSFER OF INTERESTS    
6  
 
  Section 3.01   Initial Ownership     6  
 
  Section 3.02   The Trust Certificates     6  
 
  Section 3.03   Authentication and Delivery of Trust Certificates     6  
 
  Section 3.04   Registration of Transfer and Exchange     7  
 
  Section 3.05   Mutilated, Destroyed, Lost or Stolen Trust Certificates     10
 
 
  Section 3.06   Persons Deemed Trust Certificateholders     11  
 
  Section 3.07   Access to List of Trust Certificateholders’ Names and Addresses
    11  
 
  Section 3.08   Maintenance of Office or Agency     11  
 
  Section 3.09   Appointment of Paying Agent     11  
 
  Section 3.10   Ownership by the Depositor of Trust Certificates     12  
 
  Section 3.11   Trust Certificates Held by Issuing Entity, Depositor or Their
Affiliates     12  
 
                ARTICLE FOUR   ACTIONS BY OWNER TRUSTEE OR TRUST
CERTIFICATEHOLDERS     12  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
 
               
 
  Section 4.01   Prior Notice to Trust Certificateholders With Respect to
Certain Matters     12  
 
  Section 4.02   Action by Trust Certificateholders With Respect to Certain
Matters     13  
 
  Section 4.03   Action by Owner Trustee With Respect to Bankruptcy     13  
 
  Section 4.04   Restrictions on Trust Certificateholders’ Power     13  
 
  Section 4.05   Majority Control     14  
 
                ARTICLE FIVE   APPLICATION OF TRUST FUNDS; CERTAIN DUTIES     14
 
 
  Section 5.01   Establishment of Certificate Distribution Account and Reserve
Account     14  
 
  Section 5.02   Application of Issuing Entity Funds     15  
 
  Section 5.03   Method of Payment     18  
 
  Section 5.04   Accounting and Reports     18  
 
  Section 5.05   Duties of Depositor on Behalf of Issuing Entity     18  
 
                ARTICLE SIX   AUTHORITY AND DUTIES OF OWNER TRUSTEE     19  
 
  Section 6.01   General Authority     19  
 
  Section 6.02   General Duties     19  
 
  Section 6.03   Action Upon Instruction     19  
 
  Section 6.04   No Duties Except as Specified     21  
 
  Section 6.05   No Action Unless Specifically Authorized     21  
 
  Section 6.06   Restrictions     21  
 
                ARTICLE SEVEN   CONCERNING THE OWNER TRUSTEE     22  
 
  Section 7.01   Acceptance of Trusts and Duties     22  
 
  Section 7.02   Furnishing of Documents     23  
 
  Section 7.03   Representations and Warranties     23  
 
  Section 7.04   Reliance; Advice of Counsel     24  
 
  Section 7.05   Not Acting in Individual Capacity     24  
 
  Section 7.06   Owner Trustee Not Liable for Trust Certificates     25  
 
  Section 7.07   Owner Trustee May Own Trust Certificates and Notes     25  
 
                ARTICLE EIGHT   COMPENSATION OF OWNER TRUSTEE     25  
 
  Section 8.01   Owner Trustee’s Compensation and Indemnification     25  
 
                ARTICLE NINE   TERMINATION OF TRUST AGREEMENT     26  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
 
               
 
  Section 9.01   Termination of Trust Agreement     26  
 
  Section 9.02   [Reserved]     27  
 
  Section 9.03   Purchase of the 2009-A SUBI Certificate; Repayment of the Trust
Certificates     27  
 
                ARTICLE TEN   SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER
TRUSTEES     29  
 
  Section 10.01   Eligibility Requirements for Owner Trustee     29  
 
  Section 10.02   Resignation or Removal of Owner Trustee     29  
 
  Section 10.03   Successor Owner Trustee     30  
 
  Section 10.04   Merger or Consolidation of Owner Trustee     30  
 
  Section 10.05   Appointment of Co-Trustee or Separate Trustee     31  
 
                ARTICLE ELEVEN   TAX MATTERS     32  
 
  Section 11.01   Tax and Accounting Characterization     32  
 
  Section 11.02   Signature on Returns; Tax Matters Partner     32  
 
  Section 11.03   Tax Reporting     33  
 
                ARTICLE TWELVE   MISCELLANEOUS     33  
 
  Section 12.01   Supplements and Amendments     33  
 
  Section 12.02   No Legal Title to Owner Trust Estate     34  
 
  Section 12.03   Limitations on Rights of Others     35  
 
  Section 12.04   Notices     35  
 
  Section 12.05   Severability     35  
 
  Section 12.06   Counterparts     35  
 
  Section 12.07   Successors and Assigns     36  
 
  Section 12.08   No Petition     36  
 
  Section 12.09   No Recourse     36  
 
  Section 12.10   Headings     36  
 
  Section 12.11   GOVERNING LAW     36  
 
  Section 12.12   Trust Certificates Nonassessable and Fully Paid     36  
 
  Section 12.13   Furnishing of Basic Documents     36  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)
EXHIBITS

              Page  
Exhibit A — Form of Trust Certificate
    A-1  
Exhibit B — Form of Rule 144A Certificate
    B-1  
Exhibit C — Form of Investment Letter
    C-1  

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED TRUST AGREEMENT
     This Amended and Restated Trust Agreement (as amended, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of June 9,
2009, is between Nissan Auto Leasing LLC II, a Delaware limited liability
company (“NALL II”), as depositor (the “Depositor”), and Wilmington Trust
Company, a Delaware banking corporation (“Wilmington Trust”), as trustee (the
“Owner Trustee”).
     WHEREAS, the parties hereto entered into a trust agreement dated as of
May 4, 2009 (the “Initial Trust Agreement”) pursuant to which the Nissan Auto
Lease Trust 2009-A (the “Issuing Entity”) was created; and
     WHEREAS, the parties hereto are entering into this Agreement pursuant to
which, among other things, the Initial Trust Agreement will be amended and
restated, and $327,956,560.08 aggregate principal amount of Asset Backed
Certificates and $208,000,000 aggregate principal amount of 1.04335% Asset
Backed Class A-1 Notes, $304,000,000 aggregate principal amount of 2.01% Asset
Backed Class A-2 Notes, $485,000,000 aggregate principal amount of 2.92% Asset
Backed Class A-3 Notes and $85,610,000 aggregate principal amount of 3.51% Asset
Backed Class A-4 Notes will be issued.
     NOW, THEREFORE, in consideration of the mutual agreements herein contained,
and of other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
ARTICLE ONE
DEFINITIONS
     SECTION 1.01 Definitions. Capitalized terms used herein that are not
otherwise defined shall have the respective meanings ascribed thereto in the
Agreement of Definitions, dated as of June 9, 2009, by and among the Issuing
Entity, NILT Trust, a Delaware statutory trust, as grantor and initial
beneficiary (in such capacity, the “Grantor” and the “UTI Beneficiary,”
respectively), Nissan-Infiniti LT, a Delaware statutory trust (the “Titling
Trust”), Nissan Motor Acceptance Corporation, a California corporation (“NMAC”),
in its individual capacity, as servicer and as administrative agent (in such
capacity, the “Servicer” and the “Administrative Agent,” respectively), NALL II,
NILT, Inc., a Delaware corporation, as trustee to the Titling Trust (the
“Titling Trustee”), Wilmington Trust, as Owner Trustee and Delaware trustee (in
such capacity, the “Delaware Trustee”) and U.S. Bank National Association, a
national banking association (“U.S. Bank”), as trust agent and indenture trustee
(in such capacity, the “Trust Agent” and the “Indenture Trustee,” respectively).
     SECTION 1.02 Interpretive Provisions. For all purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires,
(i) terms used herein include, as appropriate, all genders and the plural as
well as the singular, (ii) references to this Agreement include all Exhibits
hereto, (iii) references to words such as “herein,” “hereof” and the like shall
refer to this Agreement as a whole and not to any particular part, Article, or
Section herein, (iv) references to an Article or Section such as
“Article Twelve” or “Section 12.01” shall
NALT 2009-A: Amended and Restated Trust Agreement

1



--------------------------------------------------------------------------------



 



refer to the applicable Article or Section of this Agreement, (v) the term
“include” and all variations thereof shall mean “include without limitation,”
(vi) the term “or” shall include “and/or”, and (vii) the term “proceeds” shall
have the meaning ascribed to such term in the UCC.
     Any reference in this Agreement to any agreement means such agreement as it
may be amended, restated, supplemented (only to the extent such agreement as
supplemented relates to the Notes), or otherwise modified from time to time. Any
reference in this Agreement to any law, statute, regulation, rule, or other
legislative action shall mean such law, statute, regulation, rule, or other
legislative action as amended, supplemented, or otherwise modified from time to
time, and shall include any rule or regulation promulgated thereunder. Any
reference in this Agreement to a Person shall include the successor or assignee
of such Person.
ARTICLE TWO
ORGANIZATION
     SECTION 2.01 Name and Status. The trust created hereby shall be known as
“Nissan Auto Lease Trust 2009-A,” in which name the Issuing Entity may engage in
activities as permitted by the Basic Documents, make and execute contracts and
other instruments and sue and be sued, to the extent provided herein. It is the
intention of the parties hereto that the Issuing Entity shall be a statutory
trust under the Statutory Trust Statute, and that this Agreement shall
constitute the governing instrument of that statutory trust.
     SECTION 2.02 Office. The chief executive office and principal place of
business of the Issuing Entity shall be in care of the Owner Trustee, initially
at the Owner Corporate Trust Office and thereafter at such other address as the
Owner Trustee may designate by written notice to the Trust Certificateholders
and the Depositor.
     SECTION 2.03 Purposes and Powers.
     (a) The purposes of the Issuing Entity are: (i) at the direction of the
Trust Certificateholders, to take assignments and conveyances of certain assets
from time to time, to hold such assets in trust and to collect and disburse the
periodic income therefrom for the benefit of the Trust Certificateholders,
(ii) to engage in any of the other activities described or authorized in this
Agreement, any supplement or any amendment hereto or thereto and (iii) to engage
in any and all activities that are necessary or appropriate to accomplish the
foregoing or that are incidental thereto or connected therewith. The Issuing
Entity shall not be employed for any purpose except as duly authorized in
accordance with the provisions of this Agreement.
     (b) The initial sole purpose of the Issuing Entity is to conserve the Owner
Trust Estate and collect and disburse the periodic income therefrom for the use
and benefit of the Trust Certificateholders, and in furtherance of such purpose
to engage in the following ministerial activities:
          (i) to issue the Notes pursuant to the Indenture and the Trust
Certificates pursuant to this Agreement;

2



--------------------------------------------------------------------------------



 



          (ii) to acquire the 2009-A SUBI Certificate from the Depositor and the
other property of the Owner Trust Estate in exchange for (A) the issuance of the
Notes to the Depositor, (B) certain capital contributions from the Depositor and
(C) the issuance of the Trust Certificate to the Depositor;
          (iii) to pay interest on and principal of the Notes;
          (iv) to assign, grant, transfer, pledge mortgage and convey the Owner
Trust Estate pursuant to the Indenture to the Indenture Trustee as security for
the Notes and to hold, manage and distribute to the Trust Certificateholders
pursuant to the terms of this Agreement any portion of the Owner Trust Estate
released from the Lien of, and remitted to the Issuing Entity pursuant to, the
Indenture;
          (v) to enter into and perform its obligations under the Basic
Documents to which the Issuing Entity is a party;
          (vi) to engage in other transactions, including entering into
agreements, that are necessary, suitable or convenient to accomplish the
foregoing or that are incidental thereto or connected therewith; and
          (vii) subject to compliance with the Basic Documents, to engage in
such other activities as may be required in connection with conservation of the
Owner Trust Estate and the making of distributions to the Trust
Certificateholders and the Noteholders.
     (c) The Issuing Entity shall not engage in any activity other than in
connection with the foregoing or other than as required or authorized by the
terms of this Agreement or the other Basic Documents.
     SECTION 2.04 Appointment of Owner Trustee. The Depositor hereby appoints
the Owner Trustee as trustee of the Issuing Entity effective as of the date
hereof, to have all the rights, powers and duties set forth herein, and the
Owner Trustee hereby accepts such appointment.
     SECTION 2.05 Liability of the Trust Certificateholders. No Trust
Certificateholder shall have any personal liability for any liability or
obligation of the Issuing Entity, solely by reason of it being a Trust
Certificateholder.
     SECTION 2.06 Initial Capital Contribution of Owner Trust Estate. The Owner
Trustee hereby acknowledges receipt from the Depositor in connection with the
Initial Trust Agreement of the sum of $1.00, which constituted the initial Owner
Trust Estate and shall be deposited in the Certificate Distribution Account. The
Depositor shall pay organizational expenses of the Issuing Entity as they may
arise or shall, upon the request of the Owner Trustee, promptly reimburse the
Owner Trustee for any such expenses paid by the Owner Trustee.
     SECTION 2.07 Declaration of Trust. The Owner Trustee hereby declares that
it will hold the Owner Trust Estate in trust upon and subject to the conditions
set forth herein for the sole purpose of conserving the Owner Trust Estate and
collecting and disbursing the periodic income

3



--------------------------------------------------------------------------------



 



therefrom for the use and benefit of the Trust Certificateholders, who are
intended to be “beneficial owners” within the meaning of the Statutory Trust
Statute, subject to the Lien of the Indenture Trustee and the obligations of the
Issuing Entity under the Basic Documents. It is the intention of the parties
hereto that the Issuing Entity constitutes a statutory trust under the Statutory
Trust Statute and that this Agreement constitutes the governing instrument of
such statutory trust. Consistent with Section 11.01, it is the intention of the
parties hereto that, solely for income and franchise tax purposes, the Issuing
Entity shall be treated as a division or branch of the Trust Certificateholder.
Effective as of the date hereof, the Owner Trustee shall have all rights, powers
and duties set forth herein and under Delaware law for the purpose and to the
extent necessary to accomplish the purpose of the Issuing Entity as set forth in
Sections 2.03(a) and 2.03(b). At the direction of the Depositor, the Owner
Trustee caused to be filed the Certificate of Trust pursuant to the Statutory
Trust Statute, and the Owner Trustee shall file or cause to be filed such
amendments thereto as shall be necessary or appropriate to satisfy the purposes
of this Agreement and as shall be consistent with the provisions hereof.
     SECTION 2.08 Title to Issuing Entity Property. Legal title to the Owner
Trust Estate shall be vested at all times in the Issuing Entity as a separate
legal entity.
     SECTION 2.09 Situs of Issuing Entity. The Issuing Entity shall be located
and administered in the state of Delaware. All bank accounts maintained by the
Owner Trustee on behalf of the Issuing Entity shall be located in the states of
California, Delaware or New York. The Issuing Entity shall not have any
employees in any state other than Delaware; provided, however, that nothing
herein shall restrict or prohibit the Owner Trustee from having employees within
or without the state of Delaware.
     SECTION 2.10 Representations and Warranties of the Depositor. The Depositor
hereby represents and warrants to the Owner Trustee as of the Closing Date that:
     (a) Organization and Good Standing. The Depositor has been duly organized
and validly existing as a limited liability company in good standing under the
laws of the State of Delaware, with the power and authority to own its
properties and to conduct its business as such properties are currently owned
and such business is presently conducted.
     (b) Due Qualification. The Depositor has been duly qualified to do business
as a limited liability company in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions in which the conduct of its business
requires such qualifications, except when the failure to have any such license,
approval or qualification would not have a material adverse effect on the
condition, financial or otherwise, of the Depositor or would not have a material
adverse effect on the ability of the Depositor to perform its obligations under
this Agreement.
     (c) Power and Authority. The Depositor (i) has the power and authority to
execute and deliver this Agreement and to carry out its terms; (ii) had,
immediately prior to the sale and transfer contemplated by the Trust SUBI
Certificate Transfer Agreement, good title to and is the sole legal and
beneficial owner of the 2009-A SUBI Certificate, free and clear of Liens and
claims; (iii) has full power and authority to transfer the 2009-A SUBI
Certificate and deposit the same with the Issuing Entity; (iv) duly authorized
such transfer and deposit to the Issuing Entity

4



--------------------------------------------------------------------------------



 



by all necessary action; and (v) duly authorized the execution, delivery and
performance of this Agreement by all necessary action.
     (d) Binding Obligation. This Agreement is a legal, valid and binding
obligation of the Depositor, enforceable in accordance with its terms, except as
such enforceability may be subject to or limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws
affecting creditors’ rights generally and by general principles of equity,
regardless of whether such enforceability shall be considered in a proceeding in
equity or law.
     (e) No Violation. The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms of this Agreement do not conflict
with or breach any of the terms or provisions of, or constitute (with or without
notice or lapse of time) a default under, the certificate of formation or
limited liability company agreement of the Depositor (together, the “Depositor’s
Formation Documents”), any material indenture, agreement or other instrument to
which the Depositor is a party or by which it shall be bound; nor result in the
creation or imposition of any material Lien upon any of its properties pursuant
to the terms of any such indenture, agreement or other instrument (other than
the Basic Documents); nor violate any law or, to the best of the Depositor’s
knowledge, any order, rule or regulation applicable to the Depositor of any
court or of any federal or State regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Depositor or its
properties, which breach, default, conflict, Lien or violation in any case would
have a material adverse effect on the ability of the Depositor to perform its
obligations under this Agreement.
     (f) No Proceedings. There are no proceedings or investigations pending, or
to the Depositor’s knowledge, threatened, before any court, regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Depositor or its properties: (i) asserting the invalidity of this
Agreement or any of the other Basic Documents to which it is party; (ii) seeking
to prevent the issuance of the Notes or the Trust Certificates or the
consummation of any of the transactions contemplated by this Agreement or any of
the other Basic Documents to which it is a party; (iii) seeking any
determination or ruling that would be likely materially and adversely to affect
the performance by the Depositor of its obligations under, or the validity or
enforceability of, this Agreement or any of the other Basic Documents to which
it is a party; or (iv) relating to the Depositor and that would be likely
materially and adversely to affect the federal income tax or any state income
tax attributes of the Issuing Entity, the Notes or the Trust Certificates.
     (g) Independent Manager. Notwithstanding anything to the contrary in the
Depositor’s Formation Documents, the Depositor shall ensure that at least one
manager of the Depositor shall be an Independent Manager.
     SECTION 2.11 Power of Attorney. Pursuant to the Trust Administration
Agreement, the Owner Trustee has authorized the Administrative Agent to perform
certain of its administrative duties hereunder, including duties with respect to
the management of the Owner Trust Estate, and in connection therewith hereby
grants the Administrative Agent its revocable power of attorney. Each Trust
Certificateholder by such Holder’s acceptance of any Trust Certificate or
beneficial interest therein, as the case may be, shall be deemed to have granted
power of attorney

5



--------------------------------------------------------------------------------



 



to the Administrative Agent for purposes of actions taken or to be taken with
respect to the Trust Certificates.
ARTICLE THREE
TRUST CERTIFICATES AND TRANSFER OF INTERESTS
     SECTION 3.01 Initial Ownership. Upon the formation of the Issuing Entity by
the contribution by the Depositor pursuant to Section 2.06 and until the
issuance of the Trust Certificates, the Depositor shall be sole beneficiary of
the Issuing Entity.
     SECTION 3.02 The Trust Certificates.
     (a) The Trust Certificates shall be substantially in the form set forth in
Exhibit A, in minimum denominations of $250,000. Except for the issuance of the
Trust Certificate to the Depositor, no Trust Certificate may be sold, pledged,
exchanged or otherwise transferred to any Person except in accordance with
Sections 3.04 and 3.10 and any attempted sale, pledge, exchange or transfer
(each referred to hereinafter as a “transfer”) in violation of such Sections
shall be null and void. The Trust Certificate shall be issued in the name of the
Depositor. Upon delivery to the Depositor, the Owner Trustee and the Certificate
Registrar of a letter in the form of Exhibit C, any Trust Certificate shall be
reissued in the name and in the denomination set forth in such letter.
     (b) The Trust Certificates may be printed, lithographed, typewritten,
mimeographed or otherwise produced, and may be executed on behalf of the Issuing
Entity by manual or facsimile signature of an Authenticating Agent. Trust
Certificates bearing the manual or facsimile signatures of individuals who were,
at the time when such signatures shall have been affixed, authorized to sign on
behalf of the Issuing Entity, shall be validly issued and entitled to the
benefits of this Agreement, notwithstanding that such individuals or any of them
shall have ceased to be so authorized prior to the authentication and delivery
of such Trust Certificates or did not hold such offices at the date of
authentication and delivery of such Trust Certificates. If registration of a
transfer of a Trust Certificate is permitted pursuant to Section 3.04 and
Section 3.10, the transferee of such Trust Certificate shall become a Trust
Certificateholder and shall be entitled to the rights and subject to the
obligations of a Trust Certificateholder hereunder, upon such transferee’s
acceptance of a Trust Certificate duly registered in such transferee’s name
pursuant to Section 3.04.
     SECTION 3.03 Authentication and Delivery of Trust Certificates.
Concurrently with the transfer of the 2009-A SUBI Certificate to the Issuing
Entity, the Owner Trustee shall cause to be executed on behalf of the Issuing
Entity the Trust Certificate in an aggregate principal amount equal to the
Initial Trust Certificate Balance, authenticated and delivered to or upon the
written order of the Depositor, in authorized denominations, evidencing the
entire ownership of the Issuing Entity. No Trust Certificate shall entitle its
holder to any benefit under this Agreement, or shall be valid for any purpose,
unless there shall appear on such Trust Certificate a certificate of
authentication, substantially in the form set forth in Exhibit A, executed by
the Owner Trustee or its Authenticating Agent, by manual or facsimile signature;
and such authentication shall constitute conclusive evidence, and the only
evidence, that such Trust Certificate shall have been

6



--------------------------------------------------------------------------------



 



duly authenticated and delivered hereunder. All Trust Certificates shall be
dated the date of their authentication. Upon issuance, execution and delivery
pursuant to the terms hereof, the Trust Certificates shall be entitled to the
benefits of this Agreement. Wilmington Trust Company shall be the initial
Authenticating Agent of the Owner Trustee hereunder, and all references herein
to authentication by the Owner Trustee shall be deemed to include the
Authenticating Agent.
     SECTION 3.04 Registration of Transfer and Exchange.
     (a) The Certificate Registrar shall keep or cause to be kept, at the office
or agency maintained pursuant to Section 3.08, a register (the “Certificate
Register”), in which, subject to such reasonable regulations as it may
prescribe, the Certificate Registrar shall provide for the registration of Trust
Certificates and, if and to the extent transfers are permitted pursuant to
Section 3.04(b) and Section 3.10, the registration of transfers of Trust
Certificates. No transfer of a Trust Certificate shall be recognized except upon
registration of such transfer. Wilmington Trust Company is hereby appointed as
the initial Certificate Registrar. The Certificate Registrar hereby agrees to
notify the Paying Agent in writing of any changes to the Registered Holders of
the Trust Certificates. If the Certificate Registrar shall for any reason become
unable to act as Certificate Registrar, the Certificate Registrar shall give
prompt written notice to such effect to the Depositor, the Owner Trustee and the
Servicer. The Owner Trustee shall promptly appoint a successor, which shall be
another trust company or bank, and shall agree to act in accordance with the
provisions of this Agreement applicable to it as successor Certificate Registrar
under this Agreement.
     (b) Each Trust Certificate shall bear a legend regarding transfers to the
effect of the legend on the form of Trust Certificate attached as Exhibit A
hereto, unless determined otherwise by the Servicer (as certified to the
Certificate Registrar in an Officer’s Certificate) consistent with applicable
law.
     If and to the extent transfers are permitted pursuant to Section 3.10, as a
condition to the registration of any transfer of a Trust Certificate, the
prospective transferee shall be required to represent in writing to the Owner
Trustee, the Depositor and the Certificate Registrar the following:
          (i) It has neither acquired nor will it transfer any Trust Certificate
it purchases (or any interest therein) or cause any such Trust Certificates (or
any interest therein) to be marketed on or through an “established securities
market” within the meaning of Section 7704(b)(1) of the Code, including, without
limitation, an over-the counter-market or an interdealer quotation system that
regularly disseminates firm buy or sell quotations.
          (ii) It either (A) is not, and will not become, a partnership,
Subchapter S corporation or grantor trust for U.S. federal income tax purposes
or (B) is such an entity, but none of the direct or indirect beneficial owners
of any of the interests in such transferee have allowed or caused, or will allow
or cause, 50% or more (or such other percentage as the Depositor may establish
prior to the time of such proposed transfer) of the value of such interests to
be attributable to such transferee’s ownership of Trust Certificates.

7



--------------------------------------------------------------------------------



 



          (iii) It understands that no subsequent transfer of the Trust
Certificates is permitted unless (A) such transfer is of a Trust Certificate
with a denomination of at least $250,000, (B) it causes its proposed transferee
to provide to the Issuing Entity and the Certificate. Registrar a letter
substantially in the form of Exhibit C hereto, or such other written statement
as the Depositor shall prescribe and (C) the Depositor consents in writing to
the proposed transfer, which consent shall be granted unless the Depositor
determines that such transfer would create a risk that the Issuing Entity or the
Titling Trust would be classified for federal or any applicable state tax
purposes as an association (or a publicly traded partnership) taxable as a
corporation; provided, however, that any attempted transfer that would either
cause (1) the number of registered holders of Trust Certificates to exceed 95 or
(2) the number of holders of direct or indirect interests in the Titling Trust
to exceed 50, shall be a void transfer.
          (iv) It understands that the Opinion of Counsel to the Issuing Entity
that the Issuing Entity is not a publicly traded partnership taxable as a
corporation is dependent in part on the accuracy of the representations in
paragraphs (i), (ii) and (iii) above.
          (v) It is not a Benefit Plan, will not acquire or hold the Trust
Certificates being transferred on behalf of or with “plan assets” (within the
meaning of 29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of ERISA)
of a Benefit Plan, and is not a Person acting on behalf of such a Benefit Plan
nor using the assets of such a Benefit Plan to effect such transfer;
          (vi) If it is a governmental plan, foreign plan or any other plan that
is subject to any Similar Law, its acquisition, holding and disposition of the
Trust Certificates will not result in a nonexempt prohibited transaction under,
or a violation of, Similar Law.
          (vii) It is a Person who is either (A)(1) a citizen or resident of the
United States, (2) a corporation, partnership or other entity organized in or
under the laws of the United States or any political subdivision thereof or
(3) a Person not described in (A)(1) or (2) whose ownership of the Trust
Certificates is effectively connected with such Person’s conduct of a trade or
business within the United States (within the meaning of the Code) and its
ownership of any interest in a Trust Certificate will not result in any
withholding obligation with respect to any payments with respect to the Trust
Certificates by any Person (other than withholding, if any, under Section 1446
of the Code) or (B) an estate or trust the income of which is includible in
gross income for federal income tax purposes, regardless of source or a trust if
a court within the United States is able to exercise primary supervision of the
administration of the trust and one or more “U.S. persons” (as such term is
defined in the Code) have the authority to control all substantial decisions of
the trust. It agrees that it will provide a certification of non-foreign status
signed under penalty of perjury and, alternatively, that if it is a Person
described in clause (A)(3) above, it will furnish to the Depositor and the Owner
Trustee a properly executed IRS Form W-8ECI and a new IRS Form W-8ECI upon the
expiration or obsolescence of any previously delivered form (and such other
certifications, representations or Opinions of Counsel as may be requested by
the Depositor and the Owner Trustee).

8



--------------------------------------------------------------------------------



 



          (viii) It understands that any purported transfer of any Trust
Certificate (or any interest therein) in contravention of any of the
restrictions and conditions in this Section shall be void, and the purported
transferee in such transfer shall not be recognized by the Issuing Entity or any
other Person as a Trust Certificateholder for any purpose.
     (c) By acceptance of any Trust Certificate, the related Trust
Certificateholder specifically agrees with and represents to the Depositor, the
Issuing Entity and Certificate Registrar that no transfer of such Trust
Certificate shall be made unless the registration requirements of the Securities
Act and any applicable state securities laws are complied with, or such transfer
is exempt from the registration requirements under the Securities Act because
the transfer satisfies one of the following:
          (i) Such transfer is in compliance with Rule 144A, to a transferee who
the transferor reasonably believes is a Qualified Institutional Buyer that is
purchasing for its own account or for the account of a Qualified Institutional
Buyer and to whom notice is given that such transfer is being made in reliance
upon Rule 144A and (A) the transferor thereof executes and delivers to the
Depositor and the Certificate Registrar, a Rule 144A certificate substantially
in the form attached as Exhibit B and (B) the transferee executes and delivers
to the Depositor and the Certificate Registrar an investment letter
substantially in the form attached as Exhibit C.
          (ii) After the appropriate holding period, such transfer is pursuant
to an exemption from registration under the Securities Act provided by Rule 144
under the Securities Act and the transferee, if requested by the Depositor or
the Certificate Registrar, delivers an Opinion of Counsel in form and substance
satisfactory to the Depositor.
     (d) The Depositor shall make the Rule 144A Information available to the
prospective transferor and transferee of a Trust Certificate. The Rule 144A
Information shall include any or all of the following items requested by the
prospective transferee:
          (i) the Prospectus, as amended or supplemented to the date of such
transfer;
          (ii) each Payment Date Certificate delivered to Trust
Certificateholders on each Payment Date preceding such request; and
          (iii) such other information as is reasonably available to the
Depositor in order to comply with requests for information pursuant to
Rule 144A.
     None of the Depositor, the Certificate Registrar or the Owner Trustee is
under an obligation to register any Trust Certificate under the Securities Act
or any state securities laws.
     (e) Upon surrender for registration of transfer or exchange of any Trust
Certificate at the office of the Certificate Registrar and upon compliance with
the provisions of this Agreement relating to such transfer or exchange, provided
that the requirements of Section 8-401 (a) of the UCC are met, the Owner Trustee
shall execute and shall, or shall cause the Authenticating Agent

9



--------------------------------------------------------------------------------



 



to, authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Trust Certificates in authorized denominations of a
like aggregate face amount dated the date of such authentication or the Trust
Certificates that the Trust Certificateholder making the exchange is entitled to
receive, as the case may be.
     The Certificate Registrar shall require that every Trust Certificate
presented or surrendered for registration of transfer or exchange shall be
accompanied by a written instrument of transfer and accompanied by IRS Form
W-8BEN or W-9 or such other form as may be reasonably required in form
satisfactory to the Certificate Registrar duly executed by the Trust
Certificateholder or such Person’s attorney duly authorized in writing.
     No service charge shall be made for any registration of transfer or
exchange of Trust Certificates, but the Owner Trustee or the Certificate
Registrar may require payment of a sum sufficient to cover any tax or
governmental charge that may be imposed in connection with any registration of
transfer or exchange of Trust Certificates.
     The Certificate Registrar shall cancel and retain or destroy, in accordance
with the Certificate Registrar’s retention policy then in effect, all Trust
Certificates surrendered for registration of transfer or exchange and shall upon
written request certify to the Depositor as to such retention or destruction.
     (f) The provisions of this Section generally are intended, among other
things, to prevent the Issuing Entity from being characterized as a “publicly
traded partnership,” within the meaning of Section 7704 of the Code, in reliance
on Treasury Regulations Section 1.7704-1 (e) and (h), and the Depositor shall
take such intent into account in determining whether or not to consent to any
proposed transfer of any Trust Certificate.
     The preceding provisions of this Section notwithstanding, the Owner Trustee
shall not make and the Certificate Registrar shall not register any transfer or
exchange of Trust Certificates for a period of 15 days preceding the due date
for any payment with respect to the Trust Certificates.
     SECTION 3.05 Mutilated, Destroyed, Lost or Stolen Trust Certificates. If
any mutilated Trust Certificate is surrendered to the Certificate Registrar, or
if the Certificate Registrar receives evidence to its satisfaction of the
destruction, loss or theft of any Trust Certificate and there is delivered to
the Certificate Registrar and the Owner Trustee such security or indemnity as
may be required by them to save each of them harmless, then in the absence of
notice that such Trust Certificate has been transferred to a protected purchaser
and provided that the requirements of Section 8-405 of the UCC are met, the
Owner Trustee on behalf of the Issuing Entity shall execute and the
Authenticating Agent shall authenticate and deliver, in exchange for or in lieu
of any such mutilated, destroyed, lost or stolen Trust Certificate, a new Trust
Certificate of like tenor and denomination. In connection with the issuance of
any new Trust Certificate under this Section, the Owner Trustee or the
Certificate Registrar may require the payment of a sum sufficient to cover any
tax or other governmental charge that may be imposed in connection therewith.
Any duplicate Trust Certificate issued pursuant to this Section shall constitute
conclusive evidence of an ownership interest in the Issuing Entity, as if
originally issued, whether or not the lost, stolen or destroyed Trust
Certificate shall be found at any time.

10



--------------------------------------------------------------------------------



 



     SECTION 3.06 Persons Deemed Trust Certificateholders. Prior to due
presentation of a Trust Certificate for registration of transfer, the Owner
Trustee, the Certificate Registrar, any Paying Agent and any of their respective
agents may treat the Person in whose name any Trust Certificate is registered in
the Certificate Register as the owner of such Trust Certificate for the purpose
of receiving distributions pursuant to Section 5.02 and for all other purposes
whatsoever, and none of the Owner Trustee, the Certificate Registrar, any Paying
Agent or any of their respective agents shall be affected by any notice to the
contrary.
     SECTION 3.07 Access to List of Trust Certificateholders’ Names and
Addresses. The Certificate Registrar shall furnish or cause to be furnished to
the Owner Trustee, the Servicer and the Depositor or the Indenture Trustee, as
the case may be, within 15 days after its receipt of a request therefor from the
Owner Trustee, the Servicer, the Depositor or the Indenture Trustee in writing,
a list, in such form as the requesting party may reasonably request, of the
names and addresses of the Trust Certificateholders as of the most recent Record
Date. If (i) two or more Trust Certificateholders or (ii) one or more Trust
Certificateholders evidencing not less than 25% of the Certificate Balance apply
in writing to the Owner Trustee, and such application states that the applicants
desire to communicate with other Trust Certificateholders with respect to their
rights under this Agreement or under the Trust Certificates and such application
is accompanied by a copy of the communication that such applicants propose to
transmit, then the Owner Trustee shall, within five Business Days after the
receipt of such application, afford such applicants access during normal
business hours to the current list of Trust Certificateholders. Each Trust
Certificateholder, by receiving and holding a Trust Certificate, shall be deemed
to have agreed not to hold any of the Depositor, the Owner Trustee, the
Indenture Trustee or the Servicer, as the case may be, accountable by reason of
the disclosure of its name and address, regardless of the source from which such
information was derived.
     SECTION 3.08 Maintenance of Office or Agency. The Owner Trustee shall
maintain in The Borough of Manhattan, The City of New York, an office or offices
or agency or agencies where Trust Certificates may be surrendered for
registration of transfer or exchange and where notices and demands to or upon
the Owner Trustee in respect of the Trust Certificates and the other Basic
Documents to which the Issuing Entity is a party may be served. The Owner
Trustee initially designates Wilmington Trust Company, c/o Computershare Trust
Company of New York, Wall Street Plaza, 88 Pine Street, 19th Floor, New York,
New York, as the office for such purposes. The Owner Trustee shall give prompt
written notice to the Depositor and the other Trust Certificateholders of any
change in the location of the Certificate Register or any such office or agency.
     SECTION 3.09 Appointment of Paying Agent. The Paying Agent shall make
distributions to the Trust Certificateholders pursuant to Section 5.02, and
shall report the amounts of such distributions to the Owner Trustee. Any Paying
Agent shall have the revocable power to withdraw funds from the Certificate
Distribution Account for the purpose of making the distributions referred to
above. The Paying Agent initially shall be U.S. Bank. The Owner Trustee may
revoke such power and remove the Paying Agent if the Owner Trustee determines in
its sole discretion that the Paying Agent has failed to perform its obligations
under this Agreement in any material respect. Any co-paying agent chosen by the
Depositor and acceptable to the Owner Trustee shall also be a Paying Agent. Each
Paying Agent may resign upon 30 days’ written notice to the Owner Trustee. In
the event that a Paying Agent may no longer act as

11



--------------------------------------------------------------------------------



 



Paying Agent, the Owner Trustee shall appoint a successor to act as Paying Agent
(which shall be a bank or trust company). The Owner Trustee shall cause such
successor Paying Agent or any additional Paying Agent appointed by the Owner
Trustee to execute and deliver to the Owner Trustee an instrument in which such
successor Paying Agent or additional Paying Agent shall agree with the Owner
Trustee that as Paying Agent, such successor Paying Agent or additional Paying
Agent shall hold all sums, if any, held by it for payment to the Trust
Certificateholders in trust for the benefit of the Trust Certificateholders
entitled thereto until such sums are paid to the Trust Certificateholders. The
Paying Agent shall return all unclaimed funds to the Owner Trustee and upon
removal of a Paying Agent such Paying Agent shall also return all funds in its
possession to the Owner Trustee. The provisions of Sections 7.01, 7.03, 7.04 and
8.01 shall apply to the Owner Trustee also in its role as Paying Agent, for so
long as the Owner Trustee shall act as Paying Agent and, to the extent
applicable, to any other paying agent appointed hereunder. Any reference in this
Agreement to the Paying Agent shall include any co-paying agent unless the
context requires otherwise.
     SECTION 3.10 Ownership by the Depositor of Trust Certificates. The
Depositor shall receive on the Closing Date in accordance with Section 3.02 and
shall thereafter retain beneficial and record ownership of Trust Certificates
representing 100% of the Certificate Balance. Notwithstanding any other
provision of this Agreement to the contrary, any attempted transfer of any Trust
Certificate that would reduce such interest of the Depositor below 100% of the
Certificate Balance shall be void. The Owner Trustee shall cause one Trust
Certificate issued to the Depositor (representing 100% of the Certificate
Balance) to bear a legend stating “THIS CERTIFICATE IS NON-TRANSFERABLE.”
Notwithstanding the foregoing, upon a dissolution or termination of the
Depositor, the Trust Certificates held by it shall be distributed to NMAC
without regard to the provisions of Section 3.02 or this Section 3.10.
     SECTION 3.11 Trust Certificates Held by Issuing Entity, Depositor or Their
Affiliates. Unless otherwise specified in this Agreement or other Basic
Documents, any Trust Certificates owned by the Issuing Entity, the Depositor,
the Servicer (so long as NMAC or an Affiliate is the Servicer) or any of their
respective Affiliates shall be entitled to the benefits under this Agreement
equally and proportionately to the benefits afforded other owners of the Trust
Certificates, except that such Trust Certificates shall be deemed not to be
outstanding for the purpose of determining whether the requisite percentage of
Securityholders have given any request, demand, authorization, direction,
notice, consent or other action under the Basic Documents (other than the
commencement by the Issuing Entity of a voluntary proceeding in bankruptcy),
unless all Securities are owned by the Issuing Entity, the Depositor, the
Servicer (so long as NMAC or an Affiliate is the Servicer) or any of their
respective Affiliates.
ARTICLE FOUR
ACTIONS BY OWNER TRUSTEE OR TRUST CERTIFICATEHOLDERS
     SECTION 4.01 Prior Notice to Trust Certificateholders With Respect to
Certain Matters. Subject to the provisions and limitations of Section 4.04, with
respect to the following matters, the Owner Trustee shall not take action unless
(i) the Owner Trustee has notified the Trust Certificateholders and the Rating
Agencies in writing of the proposed action at least 30 days before the taking of
such action and (ii) the Owner Trustee has not received written notification

12



--------------------------------------------------------------------------------



 



from Trust Certificateholders representing at least 25% of the Certificate
Balance prior to the 30th day after such notice is given that such Trust
Certificateholders have withheld consent or provided alternative direction:
     (a) the initiation of any claim or lawsuit by the Issuing Entity and the
compromise of any action, claim or lawsuit brought by or against the Issuing
Entity (other than an action brought by the Servicer on behalf of the Titling
Trust and Persons having interests in the 2009-A SUBI Certificate to collect
amounts owed under a 2009-A Lease or 2009-A Vehicle);
     (b) the election by the Issuing Entity to file an amendment to the
Certificate of Trust (unless such amendment is required to be filed under the
Statutory Trust Statute);
     (c) the amendment of the Indenture in circumstances where the consent of
any Noteholder is required;
     (d) the amendment of any Basic Document other than pursuant to, and in
accordance with, the amendment provision set forth in such Basic Document; or
     (e) the appointment a successor Owner Trustee or successor Indenture
Trustee.
     SECTION 4.02 Action by Trust Certificateholders With Respect to Certain
Matters. Subject to the provisions and limitations of Section 4.04, to the
extent the Owner Trustee or the Issuing Entity is deemed to be the Holder of the
2009-A SUBI Certificate pursuant to the SUBI Trust Agreement, the Owner Trustee
or Issuing Entity, as the case may be, shall take such actions as directed in
writing by Trust Certificateholders holding Trust Certificates evidencing an
interest of at least 66 2/3% of the Certificate Balance; provided, however, that
so long as the Lien of the Indenture is outstanding, such direction shall be
subject to the consent of the Indenture Trustee. The Owner Trustee may not,
except upon the occurrence of a Servicer Default subsequent to the payment in
full of the Notes and in accordance with the written directions of Trust
Certificateholders holding 100% of the Certificate Balance, remove the Servicer,
with respect to the 2009-A SUBI Assets or appoint a successor Servicer with
respect thereto.
     SECTION 4.03 Action by Owner Trustee With Respect to Bankruptcy. The Owner
Trustee shall not have the power to commence a voluntary proceeding in
bankruptcy relating to the Issuing Entity without the unanimous prior approval
of all Trust Certificateholders (including the board of managers of the
Depositor (including the Independent Managers, as such term is defined in the
Depositor’s limited liability company agreement) and the delivery to the Owner
Trustee of a written certification by each Trust Certificateholder that such
Trust Certificateholder reasonably believes that the Issuing Entity is
insolvent.
     SECTION 4.04 Restrictions on Trust Certificateholders’ Power. The Trust
Certificateholders shall not direct the Owner Trustee to take or refrain from
taking any action if such action or inaction would be contrary to any obligation
of the Issuing Entity or the Owner Trustee under this Agreement or any of the
other Basic Documents or would be contrary to the purpose of the Issuing Entity
as set forth in Section 2.03, nor shall the Owner Trustee be obligated to follow
any such direction, if given.

13



--------------------------------------------------------------------------------



 



     SECTION 4.05 Majority Control. Except as expressly provided herein, any
action that may be taken by the Trust Certificateholders under this Agreement
may be taken by the Trust Certificateholders holding not less than a Majority
Interest of the Trust Certificates. Except as expressly provided herein, any
written notice of the Trust Certificateholders delivered pursuant to this
Agreement shall be effective if signed by Trust Certificateholders holding not
less than a Majority Interest of the Trust Certificates at the time of delivery
of such notice.
ARTICLE FIVE
APPLICATION OF TRUST FUNDS; CERTAIN DUTIES
     SECTION 5.01 Establishment of Certificate Distribution Account and Reserve
Account.
     (a) The Owner Trustee, for the benefit of the Trust Certificateholders,
shall establish and maintain, or cause to be established and maintained, at the
direction of the Depositor, an Eligible Account with and in the name of the
Owner Trustee which shall be designated the “Certificate Distribution Account.”
The Owner Trustee and the Depositor hereby authorize and direct U.S. Bank to
establish the Certificate Distribution Account for the benefit of the Owner
Trustee. The Certificate Distribution Account shall be held in trust for the
benefit of the Trust Certificateholders and shall bear a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Trust Certificateholders.
     The Owner Trustee shall possess all right, title and interest in all funds
on deposit from time to time in the Certificate Distribution Account and in all
proceeds thereof. Except as otherwise provided herein, the Certificate
Distribution Account shall be under the sole dominion and control of the Owner
Trustee for the benefit of the Trust Certificateholders. If at any time the
Certificate Distribution Account ceases to be an Eligible Account, the Owner
Trustee (or the Depositor on behalf of the Owner Trustee, if the Certificate
Distribution Account is not then held by the Owner Trustee or an Affiliate
thereof) shall, within ten Business Days following notification of such
occurrence (or such longer period, not to exceed 30 calendar days, as to which
each Rating Agency may consent), establish a new Certificate Distribution
Account as an Eligible Account and shall transfer any cash or investments to
such new Certificate Distribution Account.
     (b) The Servicer, on behalf of the Issuing Entity, shall establish and
maintain an Eligible Account (initially at U.S. Bank) in the name of the
Indenture Trustee until the Outstanding Amount is reduced to zero, and
thereafter, in the name of the Owner Trustee, which is designated as the
“Reserve Account”. The Reserve Account shall be held for the benefit of the
Securityholders, and shall bear a designation clearly indicating that the funds
on deposit therein are held for the benefit of the Securityholders.
     The Reserve Account shall be under the sole dominion and control of the
Indenture Trustee until the Outstanding Amount of Notes has been reduced to zero
and thereafter under the sole dominion and control of the Owner Trustee. On the
Closing Date, the Depositor will use the net proceeds of the sale of the Notes
and the Trust Certificates to make a capital contribution to the Issuing Entity,
which the Issuing Entity shall use to cause the Initial Deposit Amount to be

14



--------------------------------------------------------------------------------



 



deposited into the Reserve Account. All deposits to and withdrawals from the
Reserve Account shall be made only upon the terms and conditions of the Basic
Documents.
     (c) The Issuing Entity shall take or cause to be taken such further
actions, to execute, deliver and file or cause to be executed, delivered and
filed such further documents and instruments (including, without limitation, the
Control Agreement or any UCC financing statements) as may be determined to be
reasonably necessary by the Administrative Agent on behalf of the Issuing
Entity, in order to perfect the interests created by Section 5.01 (b) and
otherwise fully effectuate the purposes, terms and conditions of this Section.
The Issuing Entity (or Administrative Agent on behalf of the Issuing Entity)
shall:
          (i) promptly execute, deliver and file any financing statements,
amendments, continuation statements, assignments, certificates and other
documents with respect to such interests and perform all such other acts as may
be necessary in order to perfect or to maintain the perfection of its securities
interest in the Reserve Account; and
          (ii) make the necessary filings of financing statements or amendments
thereto within five days after the occurrence of any of the following (and
promptly notify the Issuing Entity and the Owner Trustee of each such filing):
(A) any change in the Depositor’s corporate name or any trade name, (B) any
change in the location of is chief executive office or principal place of
business or (C) any merger or consolidation or other change in its identity or
corporate structure.
     SECTION 5.02 Application of Issuing Entity Funds.
     (a) Until the Outstanding Amount of the Trust Certificates has been reduced
to zero, on each Payment Date, the Paying Agent (or the Owner Trustee, if there
is no Paying Agent) shall pay, to the extent of funds available, the amount
required to be deposited by the Indenture Trustee into the Certificate
Distribution Account pursuant to Section 8.04 of the Indenture, after the
payment in full of the Notes, for the payment of principal of the Trust
Certificates on such Payment Date, pro rata to the Trust Certificateholders of
record at the close of business on the Record Date with respect to such Payment
Date. On any Payment Date on which the amount on deposit in the Reserve Account,
after giving effect to all withdrawals therefrom and deposits thereto in respect
of that Payment Date, exceeds the Reserve Account Requirement, any such excess
shall be released to the Depositor.
     (b) On or after the date on which the Outstanding Amount of the Notes has
been reduced to zero, pursuant to the Indenture and the Control Agreement,
dominion and control over the Reserve Account shall be transferred to the Owner
Trustee. On each Payment Date thereafter, all amounts distributable to the Trust
Certificateholders shall be distributed by the Paying Agent in the order and
priority set forth in Section 8.04(a) of the Indenture and the Owner Trustee and
the Paying Agent shall comply with Sections 8.04(c) and 8.05(a) of the
Indenture.
     On the Payment Date on which the Certificate Balance has been reduced to
zero, the Owner Trustee shall release to the Depositor, without recourse,
representation or warranty (except as set forth in Section 7.03), all of the
Issuing Entity’s right, title, and interest in, to and under the Reserve Account
Property. In addition, on or following the Payment Date on which the

15



--------------------------------------------------------------------------------



 



Certificate Balance has been reduced to zero, the Depositor may direct the Owner
Trustee in writing to distribute to it, and upon receipt of such direction the
Owner Trustee shall distribute to the Depositor, the remaining assets of the
Issuing Entity.
     (c) If requested by the Trust Certificateholder, for any Payment Date, the
Owner Trustee shall send to each Trust Certificateholder a report (the
“Distribution Statement”) provided by the Servicer, based on information in the
Payment Date Certificate delivered pursuant to Section 8.03 of the Indenture,
that shall include the following information:
     (i) the amount of SUBI Collections allocable to the 2009-A SUBI
Certificate;
     (ii) Available Funds, including amounts with respect to each of items
(i) through (iv) of the definition thereof;
     (iii) the amount of interest accrued during such Accrual Period on each
Class of the Notes;
     (iv) the Class A-1 Note Balance, the Class A-2 Note Balance, the Class A-3
Note Balance, the Class A-4 Note Balance and the Certificate Balance, in each
case on the day immediately preceding such Payment Date;
     (v) (A) the Reserve Account Requirement, (B) the Reserve Account Deposit
Amount, if any, (C) the Reserve Account Draw Amount, if any, (D) the balance on
deposit in the Reserve Account on such Payment Date after giving effect to
withdrawals therefrom and deposits thereto in respect of such Payment Date and
(E) the change in such balance from the immediately preceding Payment Date;
     (vi) the Note Distribution Amount for each Class of Notes and the
Certificate Distribution Amount;
     (vii) the amount of the Note Distribution Amount allocable to interest on
and principal of the Notes and any Principal Carryover Shortfall for each Class
of the Notes;
     (viii) the amount of any principal paid on, and Principal Carryover
Shortfall for, the Trust Certificates;
     (ix) the Monthly Principal Distributable Amount and the Optimal Principal
Distributable Amount;
     (x) the Note Factor for each Class of the Notes and the Certificate Factor
for the Trust Certificates after giving effect to the distribution of the Note
Distribution Amount and the Certificate Distribution Amount, respectively;
     (xi) the aggregate amount of Residual Value Losses and Residual Value
Surplus for such Collection Period;
     (xii) the amount of Sales Proceeds Advances and Monthly Payment Advances
included in Available Funds;

16



--------------------------------------------------------------------------------



 



     (xiii) the amount of any Payment Date Advance Reimbursement for such
Collection Period;
     (xiv) [Reserved],
     (xv) [Reserved],
     (xvi) the Servicing Fee for such Collection Period,
     (xvii) delinquency and loss information for the Collection Period,
     (xviii) any material change in practices with respect to charge-offs,
collection and management of delinquent Leases, and the effect of any grade
period, re-aging, re-structure, partial payments or other practices on
delinquency and loss experience,
     (xix) any material modifications, extensions or waivers to Lease terms,
fees, penalties or payments during the Collection Period,
     (xx) any material breaches of representations, warranties or covenants
contained in the Leases,
     (xxi) any new issuance of notes or other securities backed by the SUBI
Assets (if applicable),
     (xxii) any material additions, removals or substitutions of SUBI Assets,
repurchases of SUBI Assets, and
     (xxiii) any material change in the underwriting, origination or acquisition
of Leases.
     The information required to be delivered by such Distribution Statement may
be included with such other information or reports furnished by the Servicer to
the Owner Trustee in connection with the making of payments pursuant to the
other Basic Documents.
     (d) If any withholding tax is imposed on the Issuing Entity’s payment (or,
if the Issuing Entity is treated as a partnership for federal income tax
purposes, allocations of income) to a Trust Certificateholder, such tax shall
reduce the amount otherwise distributable to such Trust Certificateholder in
accordance with this Section. The Owner Trustee is hereby authorized and
directed to retain from amounts otherwise distributable to such Trust
Certificateholders, sufficient funds for the payment of any withholding tax that
is legally owed by the Issuing Entity (but such authorization shall not prevent
the Owner Trustee from contesting any such tax in appropriate proceedings, and
withholding payment of such tax, if permitted by law, pending the outcome of
such proceedings). The amount of any withholding tax imposed with respect to a
Trust Certificateholder shall be treated as cash distributed to such Trust
Certificateholders, at the time it is withheld by the Issuing Entity for
remittance to the appropriate taxing authority. If the Owner Trustee determines
that there is a possibility that withholding tax is payable with respect to a
distribution (such as any distribution to a “non-U. S. person” (as defined in
Section 7701(a)(30) of the Code)), the Owner Trustee may in its sole discretion
withhold such amounts

17



--------------------------------------------------------------------------------



 



in accordance with this Section. If a Trust Certificateholder wishes to apply
for a refund of any such withholding tax, the Owner Trustee shall reasonably
cooperate with such Trust Certificateholder in making such claim so long as such
Trust Certificateholder agrees to reimburse the Owner Trustee for any
out-of-pocket expenses incurred.
     (e) Subject to Section 6.07 of the Indenture and 8.01 hereof, as the case
may be, neither the Indenture Trustee nor the Owner Trustee, as the case may be,
shall in any way be held liable by reason of any insufficiency in the Reserve
Account resulting from any loss on any Permitted Investment included therein,
except for losses attributable to the Indenture Trustee’s or the Owner
Trustee’s, as the case may be, failure to make payments on any such Permitted
Investments issued by the Indenture Trustee or the Owner Trustee, as the case
may be, in its commercial capacity as principal obligor and not as trustee, in
accordance with their terms.
     SECTION 5.03 Method of Payment. Subject to Section 9.01(c) respecting the
final payment upon retirement of the Trust Certificates, distributions required
to be made to Trust Certificateholders on any Payment Date shall be made to each
Trust Certificateholder of record on the related Record Date by check mailed to
such Trust Certificateholder at the address of such holder appearing on the
Certificate Register, except that a Trust Certificateholder having original
denominations aggregating at least $1 million may request payment by wire
transfer of funds pursuant to written instructions delivered to the Owner
Trustee at least five Business Days prior to the Record Date. Notwithstanding
the foregoing, the final payment on the Trust Certificates shall be made only
upon presentation and surrender of such Trust Certificates at the office or
agency specified in the notice of final payment to the Trust Certificateholders.
The Owner Trustee or a Paying Agent shall, upon receipt of at least 10 days’
notice from the Issuing Entity or the Administrative Agent as set forth in the
Indenture, provide such notice to the Trust Certificateholders of record not
more than 30 days and not less than 10 days prior to the date on which such
final payment is expected to occur.
     SECTION 5.04 Accounting and Reports.
     (a) The Owner Trustee shall, based on information provided by the
Depositor, (i) maintain (or cause to be maintained) the books of the Issuing
Entity on a fiscal year basis ending on March 31 on the accrual method of
accounting (except as required by Article Eleven), (ii) deliver to each Trust
Certificateholder not later than the latest date permitted by law (A) a
statement of the amounts provided for in Section 8.04 of the Indenture and
(B) such information as may be required by the Code and applicable Treasury
Regulations with respect to instruments such as the Trust Certificates and
(iii) in addition to the Owner Trustee’s rights under Section 5.02, take such
action as instructed by the Depositor to collect or cause to be collected and
paid over to applicable authorities any withholding tax as described in and in
accordance with Section 5.02 and Article Eleven with respect to income or
distributions to Trust Certificateholders. The Owner Trustee shall make all
elections pursuant to Article Eleven as directed by the Depositor.
     (b) The Depositor shall maintain such books and records, and shall prepare
and file such reports and returns, as are required pursuant to this Section and
Section 5.02.
     SECTION 5.05 Duties of Depositor on Behalf of Issuing Entity. On behalf of
the Issuing Entity, the Depositor shall prepare or cause the Servicer to prepare
and, after execution

18



--------------------------------------------------------------------------------



 



by the Issuing Entity, file with the Commission and any applicable state
agencies all documents required to be filed by the Issuing Entity on a periodic
basis with the Commission and any applicable state agencies (including any
summaries thereof required by rules and regulations prescribed thereby), and
transmit such summaries to the Noteholders, pursuant to Section 7.03 of the
Indenture.
ARTICLE SIX
AUTHORITY AND DUTIES OF OWNER TRUSTEE
     SECTION 6.01 General Authority. The Owner Trustee shall administer the
Issuing Entity in the interest of the Trust Certificateholders, subject to the
Lien of the Indenture Trustee, in accordance with the Basic Documents. Subject
to the provisions and limitations of Sections 2.03 and 2.07, the Owner Trustee
is authorized and directed to execute and deliver on behalf of the Issuing
Entity the Basic Documents to which the Issuing Entity is to be a party and each
certificate or other document attached as an exhibit to or contemplated by the
Basic Documents to which the Issuing Entity is to be a party, in each case in
such form as the Depositor shall approve as evidenced conclusively by the Owner
Trustee’s execution thereof and the Depositor’s execution of this Agreement, and
on behalf of the Issuing Entity, to direct the Indenture Trustee to authenticate
and deliver Class A-1 Notes in the aggregate principal amount of $208,000,000,
Class A-2 Notes in the aggregate principal amount of $304,000,000, Class A-3
Notes in the aggregate principal amount of $485,000,000 and Class A-4 Notes in
the aggregate principal amount of $85,610,000. In addition to the foregoing, the
Owner Trustee is authorized to take all actions required of the Issuing Entity
pursuant to the Basic Documents. The Owner Trustee is further authorized from
time to time to take such action on behalf of the Issuing Entity as is permitted
by the Basic Documents and that the Servicer or the Administrative Agent
recommends with respect to the Basic Documents, except to the extent this
Agreement expressly requires the consent of the Trust Certificateholders for
such action.
     SECTION 6.02 General Duties. Subject to the provisions and limitations of
Sections 2.03 and 2.07, it shall be the duty of the Owner Trustee to discharge
or cause to be discharged all of its responsibilities pursuant to the terms of
the Basic Documents to which the Issuing Entity is a party and to administer the
Issuing Entity in the interest of the Trust Certificateholders, subject to the
Lien of the Indenture Trustee and in accordance with the provisions of the Basic
Documents. Notwithstanding the foregoing, the Owner Trustee shall be deemed to
have discharged its duties and responsibilities hereunder and under the other
Basic Documents to the extent the Administrative Agent has agreed in the Trust
Administration Agreement to perform any act or to discharge any duty of the
Issuing Entity or the Owner Trustee hereunder or under any other Basic Document,
and the Owner Trustee shall not be held liable for the default or failure of the
Administrative Agent to carry out its obligations under the Trust Administration
Agreement.
     SECTION 6.03 Action Upon Instruction.
     (a) Subject to Article Four and in accordance with the terms of the Basic
Documents, the Depositor may by written instruction direct the Owner Trustee in
the administration of the Issuing Entity subject to, and in accordance with, the
terms of the Basic Documents. The Owner

19



--------------------------------------------------------------------------------



 



Trustee, upon receipt of all resolutions, certificates, statements, opinions,
reports, documents, orders or other instruments furnished to the Owner Trustee
that shall be specifically required to be furnished pursuant to any provision of
this Agreement, shall examine them to determine whether they conform on their
face to the requirements of this Agreement.
     (b) The Owner Trustee shall not be required to take any action hereunder or
under any other Basic Document if the Owner Trustee shall have reasonably
determined, or shall have been advised by counsel, that such action is likely to
result in liability (unless provided adequate indemnity) on the part of the
Owner Trustee, is contrary to the terms hereof or of any other Basic Document or
is otherwise contrary to law or any obligation of the Owner Trustee or the
Issuing Entity.
     (c) Whenever the Owner Trustee is unable to decide between alternative
courses of action permitted or required by the terms of this Agreement or any
other Basic Document, the Owner Trustee shall promptly give notice (in such form
as shall be appropriate under the circumstances) to the Trust Certificateholders
requesting instruction as to the course of action to be adopted, and to the
extent the Owner Trustee acts in good faith in accordance with any written
instruction of Trust Certificateholders holding not less than a Majority
Interest of the Trust Certificates, the Owner Trustee shall not be liable on
account of such action to any Person. If the Owner Trustee shall not have
received appropriate instruction within ten days of such notice (or within such
shorter period of time as reasonably may be specified in such notice as may be
necessary under the circumstances), it may, but shall be under no duty to, take
or refrain from taking such action not inconsistent with this Agreement or the
other Basic Documents as it shall deem to be in the best interests of the Trust
Certificateholders, and shall have no liability to any Person for such action or
inaction.
     (d) If the Owner Trustee is unsure as to the application of any provision
of this Agreement or any other Basic Document or any such provision is ambiguous
as to its application, or is, or appears to be, in conflict with any other
applicable provision, or in the event that this Agreement or any other Basic
Document permits any determination by the Owner Trustee or is silent or is
incomplete as to the course of action the Owner Trustee is required to take with
respect to a particular set of facts, the Owner Trustee may give notice (in such
form as shall be appropriate under the circumstances) to the Trust
Certificateholders requesting instruction and, to the extent the Owner Trustee
acts or refrains from acting in good faith in accordance with any such
instruction received from Trust Certificateholders holding not less than a
Majority Interest of the Trust Certificates and in accordance with Sections 6.04
and 6.05, the Owner Trustee shall not be liable, on account of such action or
inaction, to any Person. If the Owner Trustee shall not have received
appropriate instruction within ten days of such notice (or within such shorter
period of time as reasonably may be specified in such notice or as may be
necessary under the circumstances) it may, but shall be under no duty to, take
or refrain from taking such action, not inconsistent with this Agreement or the
other Basic Documents, as it shall deem to be in the best interests of the Trust
Certificateholders, and shall have no liability to any Person for such action or
inaction.
     (e) Notwithstanding the foregoing, the right of the Depositor or the Trust
Certificateholders to take any action affecting the Owner Trust Estate shall be
subject to the rights of the Indenture Trustee under the Indenture.

20



--------------------------------------------------------------------------------



 



     SECTION 6.04 No Duties Except as Specified. The Owner Trustee shall not be
required to perform any of the obligations of the Issuing Entity under this
Agreement or the other Basic Documents that are required to be performed by
(i) the Servicer under the Servicing Agreement or the 2009-A SUBI Supplement,
(ii) the Depositor under this Agreement, the Servicing Agreement, the Indenture,
the SUBI Certificate Transfer Agreement, or the Back-Up Security Agreement,
(iii) the Administrative Agent under the Trust Administration Agreement or
(iv) the Indenture Trustee under the Indenture. The Owner Trustee shall not have
any duty or obligation to manage, make any payment with respect to, register,
record, sell, dispose of or otherwise deal with the Owner Trust Estate, or to
otherwise take or refrain from taking any action under, or in connection with,
any document contemplated hereby to which the Issuing Entity is a party, except
as expressly provided by the terms of this Agreement or in any document or
written instruction received by the Owner Trustee pursuant to Section 6.03; and
no implied duties or obligations shall be read into this Agreement or any other
Basic Document against the Owner Trustee. The Owner Trustee shall have no
responsibility for filing any financing or continuation statement in any public
office at any time or to otherwise perfect or maintain the perfection of any
ownership or security interest in the Owner Trust Estate or to record this
Agreement or any other Basic Document. Notwithstanding anything to the contrary
herein or in any Basic Document, neither the Indenture Trustee, the Titling
Trustee nor the Trust Agent shall be required to execute, deliver or certify on
behalf of the Issuing Entity or any other person any filings, certificates,
affidavits or other instruments required under the Sarbanes-Oxley Act of 2002,
to the extent permitted by applicable law. The Owner Trustee nevertheless agrees
that it will, at its own cost and expense, promptly take all action as may be
necessary to discharge any Liens (other than the Lien of the Indenture) on any
part of the Owner Trust Estate that result from actions by or claims against the
Owner Trustee in its individual capacity that are not related to the ownership
or the administration of the Owner Trust Estate.
     SECTION 6.05 No Action Unless Specifically Authorized. The Owner Trustee
shall not manage, control, use, sell, dispose of or otherwise deal with any part
of the Owner Trust Estate except in accordance with (i) the powers granted to
and the authority conferred upon the Owner Trustee pursuant to this Agreement,
(ii) the other Basic Documents to which the Issuing Entity or the Owner Trustee
is a party and (iii) any document or instruction delivered to the Owner Trustee
pursuant to Section 6.03. In particular, the Owner Trustee shall not transfer,
sell, pledge, assign or convey the 2009-A SUBI Certificate, except as
specifically required or permitted by the Basic Documents.
     SECTION 6.06 Restrictions. The Owner Trustee shall not take any action
(i) that is contrary to the purposes of the Issuing Entity set forth in
Section 2.03 or (ii) that, to the actual knowledge of the Owner Trustee, would
(a) affect the treatment of the Notes as debt for federal income tax purposes,
(b) be deemed to cause a taxable exchange of the Notes for federal income tax
purposes or (c) cause the Issuing Entity, the Depositor or the Titling Trust or
any portion thereof to be taxable as an association (or publicly traded
partnership) taxable as a corporation for federal or state income or franchise
tax purposes. The Trust Certificateholders and the Depositor shall not direct
the Owner Trustee to take action that would violate the provisions of this
Section. The Owner Trustee may not (i) initiate or settle any claim or lawsuit
involving the Issuing Entity (unless brought by the Servicer to collect amounts
owed under a 2009-A Lease), (ii) amend the Certificate of Trust (unless such
amendment is required to be filed under applicable law), (iii) amend this
Agreement where Trust Certificateholder consent is required,

21



--------------------------------------------------------------------------------



 



(iv) amend this Agreement where Trust Certificateholder consent is not required
if such amendment materially adversely affects the Trust Certificateholders,
(v) amend any Basic Document other than this Agreement if such amendment
materially adversely affects the Trust Certificateholders, or (vi) appoint a
successor Owner Trustee or successor Indenture Trustee, unless (a) the Owner
Trustee provides 30 days’ written notice thereof to the Trust Certificateholders
and each Rating Agency and (b) Trust Certificateholders holding at least 25% of
the Certificate Balance (which for this purpose shall include Trust Certificates
held by the Issuing Entity, the Depositor, the Servicer and their respective
Affiliates) do not object in writing to any such proposed amendment within
30 days of such notice. Notwithstanding anything herein to the contrary, the
Depositor, the Servicer and their respective Affiliates may maintain normal
commercial banking relationships with the Owner Trustee and its Affiliates.
ARTICLE SEVEN
CONCERNING THE OWNER TRUSTEE
     SECTION 7.01 Acceptance of Trusts and Duties. The Owner Trustee accepts the
trusts hereby created and agrees to perform its duties hereunder with respect to
such trusts but only upon the terms of this Agreement. The Owner Trustee also
agrees to disburse all monies actually received by it constituting part of the
Owner Trust Estate upon the terms of the Basic Documents to which the Issuing
Entity or the Owner Trustee is a party. The Owner Trustee shall not be
answerable or accountable hereunder or under any other Basic Document under any
circumstances, except (i) for its own willful misconduct, bad faith or
negligence or (ii) in the case of the inaccuracy of any representation or
warranty contained in Section 7.03 made by the Owner Trustee. In particular, but
not by way of limitation, and subject to the exceptions set forth in the
preceding sentence:
     (a) the Owner Trustee shall not be liable for any error in judgment of an
officer of the Owner Trustee made in good faith, unless it is proved that such
officer was negligent in ascertaining the facts;
     (b) the Owner Trustee shall not be liable with respect to any action taken
or omitted to be taken by it in accordance with the instructions of any Trust
Certificateholder, the Depositor, the Indenture Trustee, the Administrative
Agent or the Servicer;
     (c) no provision of this Agreement or any other Basic Document shall
require the Owner Trustee to expend or risk funds or otherwise incur any
financial liability in the performance of any of its rights or powers hereunder
or under any other Basic Document if the Owner Trustee shall have reasonable
grounds for believing that repayment of such funds or adequate indemnity against
such risk or liability is not reasonably assured or provided to it;
     (d) under no circumstances shall the Owner Trustee be liable for
indebtedness evidenced by or arising under any of the Basic Documents, including
the principal of and interest on the Notes or the principal of the Trust
Certificates;
     (e) the Owner Trustee shall not be responsible for or in respect of the
validity or sufficiency of this Agreement or for the due execution hereof by the
Depositor or for the form,

22



--------------------------------------------------------------------------------



 



character, genuineness, sufficiency, value or validity of any of the Owner Trust
Estate or for or in respect of the validity or sufficiency of the other Basic
Documents, other than the execution of and the certificate of authentication on
the Trust Certificates, and the Owner Trustee shall in no event be deemed to
have assumed or incurred any liability, duty or obligation to any Securityholder
or any third party dealing with the Issuing Entity or the Owner Trust Estate,
other than as expressly provided for herein and in the other Basic Documents;
     (f) the Owner Trustee shall not be liable for the misfeasance, malfeasance
or nonfeasance of the Servicer, the Administrative Agent, the Depositor or the
Indenture Trustee under any of the Basic Documents or otherwise, and the Owner
Trustee shall have no obligation or liability to perform the obligations of the
Issuing Entity or the Depositor under this Agreement or the Basic Documents that
are required to be performed by the Servicer under the Servicing Agreement or
the SUBI Trust Agreement, the Administrative Agent under the Trust
Administration Agreement or the Indenture Trustee under the Indenture; and
     (g) the Owner Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Agreement, or to institute, conduct or
defend any litigation under this Agreement or otherwise or in relation to this
Agreement or any other Basic Document, at the request, order or direction of any
Trust Certificateholder unless such Trust Certificateholder have offered to the
Owner Trustee security or indemnity satisfactory to it against the Expenses that
may be incurred by the Owner Trustee therein or thereby; the right of the Owner
Trustee to perform any discretionary act enumerated in this Agreement or in any
other Basic Document shall not be construed as a duty, and the Owner Trustee
shall not be answerable for other than its bad faith, negligence or willful
misconduct in the performance of any such act.
     SECTION 7.02 Furnishing of Documents. The Owner Trustee shall furnish to
any Trust Certificateholder promptly upon receipt of a written request therefor
(at the expense of the Trust Certificateholder), duplicates or copies of all
reports, notices, requests, demands, certificates and any other instruments
furnished to the Owner Trustee under the Basic Documents.
     SECTION 7.03 Representations and Warranties. The Owner Trustee hereby
represents and warrants to the Depositor and the Trust Certificateholders, that:
     (a) It is a banking corporation duly organized and validly existing in good
standing under the laws of the State of Delaware. It has all requisite power,
right and authority to execute, deliver and perform its obligations under this
Agreement.
     (b) It has taken all action necessary to authorize the execution and
delivery by it of this Agreement and each other Basic Document to which it is a
party, and this Agreement and each other Basic Document to which it is a party
will be executed and delivered by one of its officers who is duly authorized to
execute and deliver this Agreement and each other Basic Document to which it is
a party on its behalf.
     (c) Neither the execution nor the delivery by it of this Agreement and each
other Basic Document to which it is a party , nor the consummation by it of the
transactions contemplated hereby or thereby nor compliance by it with any of the
terms or provisions hereof or thereof will contravene any federal or Delaware
law, governmental rule or regulation

23



--------------------------------------------------------------------------------



 



governing the banking or trust powers of the Owner Trustee or any judgment or
order binding on it, or constitute any default under its charter documents or
bylaws or any indenture, mortgage, contract, agreement or instrument to which it
is a party or by which any of its properties may be bound or result in the
creation or imposition of any Lien, charge or encumbrance on the Owner Trust
Estate resulting from actions by or claims against the Owner Trustee
individually that are unrelated to this Agreement or the other Basic Documents.
     (d) This Agreement has been duly executed and delivered by it and
constitutes the legal, valid and binding agreement of it, enforceable against
the Owner Trustee in accordance with its terms, except as enforceability may be
limited by bankruptcy, liquidation, insolvency, reorganization or other similar
laws affecting the enforcement of creditors’ rights in general and by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law.
     (e) It is authorized to exercise trust powers in the State of Delaware as
and to the extent contemplated herein or has appointed a Delaware trustee that
is so authorized and it has a principal place of business in the state of
Delaware or has appointed a Delaware trustee that has such a principal place of
business.
     SECTION 7.04 Reliance; Advice of Counsel.
     (a) The Owner Trustee may rely upon, shall be protected in relying upon and
shall incur no liability to anyone in acting or refraining from acting upon, any
signature, instrument, notice, resolution, request, consent, order, certificate,
report, opinion, bond or other document or paper believed by it to be genuine
and believed by it to be signed by the proper party or parties. The Owner
Trustee may accept a certified copy of a board resolution or documents of any
other governing body of any corporate party as conclusive evidence that such
board resolution or other document has been duly adopted by such body and that
the same is in full force and effect. As to any fact or matter the method of the
determination of which is not specifically prescribed herein, the Owner Trustee
may for all purposes hereof rely on a certificate, signed by the president, any
vice president, the treasurer, any assistant treasurer or any other authorized
officers of the relevant party as to such fact or matter, and such certificate
shall constitute full protection to the Owner Trustee for any action taken or
omitted to be taken by it in good faith in reliance thereon.
     (b) In the exercise or administration of the trusts hereunder and in the
performance of its duties and obligations under this Agreement and the other
Basic Documents, the Owner Trustee (i) may act directly or through its agents or
attorneys pursuant to agreements entered into with any of them, and the Owner
Trustee shall not be liable for the conduct or misconduct of such agents or
attorneys if such agents or attorneys shall have been selected by the Owner
Trustee with reasonable care and (ii) may consult with counsel, accountants and
other skilled Persons to be selected with reasonable care and employed by it.
The Owner Trustee shall not be liable for anything done, suffered or omitted in
good faith by it in accordance with the opinion or advice of any such counsel,
accountants or other such Persons and not, to the actual knowledge of the Owner
Trustee, contrary to this Agreement or any other Basic Document.
     SECTION 7.05 Not Acting in Individual Capacity. Except as provided in this
Article, in accepting the trusts hereby created, Wilmington Trust Company acts
solely as Owner Trustee

24



--------------------------------------------------------------------------------



 



hereunder and not in its individual capacity and all Persons having any claim
against the Owner Trustee by reason of the transactions contemplated by this
Agreement or any Basic Document shall look only to the Owner Trust Estate for
payment or satisfaction thereof.
     SECTION 7.06 Owner Trustee Not Liable for Trust Certificates. The recitals
contained herein and in the Trust Certificates (other than the signature of the
Owner Trustee and the certificate of authentication on the Trust Certificates
and its representations and warranties in Section 7.03) shall be taken as the
statements of the Depositor, and the Owner Trustee assumes no responsibility for
the correctness thereof. The Owner Trustee makes no representations as to the
validity or sufficiency of this Agreement, any other Basic Document or the Trust
Certificates (other than the signature of the Owner Trustee and the certificate
of authentication on the Trust Certificates) or the Notes or any offering
document relating to either of them. The Owner Trustee shall at no time have any
responsibility or liability for or with respect to the legality, validity or
enforceability of any Basic Document to which the Owner Trustee is to be a party
(except for enforceability against the Owner Trustee), or the perfection and
priority of any security interest created by or under any Basic Document, or the
maintenance of any such perfection and priority, or for or with respect to the
sufficiency of the Owner Trust Estate or its ability to generate the payments to
be distributed to Trust Certificateholders under this Agreement or the
Noteholders under the Indenture, the validity of the transfer of the 2009-A SUBI
Certificate, or for the compliance by the Depositor, the Administrative Agent or
the Servicer with any warranty or representation made under any Basic Document
or for the accuracy of any such warranty or representation or for any action of
the Administrative Agent, the Servicer or the Indenture Trustee taken in the
name of the Owner Trustee; provided, however, that the foregoing shall not
relieve the Owner Trustee of its obligation to perform its duties under this
Agreement.
     SECTION 7.07 Owner Trustee May Own Trust Certificates and Notes. The Owner
Trustee in its individual or any other capacity may become the owner or pledgee
of Trust Certificates or Notes and may deal with the Depositor, the Servicer,
the Administrative Agent, the Indenture Trustee and their respective Affiliates,
in banking transactions with the same rights as it would have if it were not the
Owner Trustee.
ARTICLE EIGHT
COMPENSATION OF OWNER TRUSTEE
     SECTION 8.01 Owner Trustee’s Compensation and Indemnification.
     (a) The Owner Trustee, the Certificate Registrar and any Paying Agent shall
receive as compensation from the Administrative Agent for its services hereunder
such fees as have been separately agreed upon before the date hereof between the
Depositor or the Administrative Agent and the Owner Trustee, the Certificate
Registrar or the Paying Agent. The Depositor shall cause the Administrative
Agent to agree to indemnify the Owner Trustee, the Certificate Registrar and any
Paying Agent and their respective successors, assigns, agents, servants,
officers and employees (collectively, the “Indemnified Parties”) from and
against, any Expenses that may at any time be imposed on, incurred by or
asserted against the Owner Trustee or any other Indemnified Party in any way
relating to or arising out of the Basic Documents, the Owner Trust Estate, the
administration of the Owner Trust Estate or the action or inaction of the Owner

25



--------------------------------------------------------------------------------



 



Trustee hereunder, except that neither the Depositor nor the Administrative
Agent shall be liable for or required to indemnify any Indemnified Party from
and against Expenses arising or resulting from any income taxes on any fees
payable to any Indemnified Party, for any willful misconduct, bad faith or
negligence on the part any Indemnified Party, or, with respect to the Owner
Trustee only, in the case of the inaccuracy of any representation or warranty of
the Owner Trustee made in Section 7.03. The indemnities contained in this
Section shall survive the resignation or termination of the Owner Trustee, the
Certificate Registrar or any Paying Agent or the termination of this Agreement.
In any event of any claim, action or proceeding for which indemnity will be
sought pursuant to this Section, the Indemnified Party’s choice of legal counsel
shall be subject to the approval of the Depositor and the Administrative Agent,
which approval shall not be unreasonably withheld. Neither the Depositor nor the
Administrative Agent shall make any claim upon the Owner Trust Estate for the
payment of such Expenses.
     (b) Notwithstanding the foregoing, the Owner Trustee shall not be liable
for (i) any error of judgment made by an officer of the Owner Trustee made in
good faith, unless it is proved that such officer was negligent in ascertaining
the facts, (ii) any action taken or omitted to be taken in accordance with the
instructions of any Trust Certificateholder, the Indenture Trustee, the
Depositor, the Administrative Agent or the Servicer, (iii) the interest on or
principal of the Securities or (iv) the default or misconduct of the
Administrative Agent, the Servicer, the Depositor or the Indenture Trustee.
ARTICLE NINE
TERMINATION OF TRUST AGREEMENT
     SECTION 9.01 Termination of Trust Agreement.
     (a) This Agreement (other than Article Eight) shall terminate and the
Issuing Entity shall dissolve and be wound up in accordance with Section 3808 of
the Statutory Trust Statute, upon the earliest of (i) the final distribution by
the Owner Trustee or the Paying Agent of all funds or other property or proceeds
of the Owner Trust Estate in accordance with the terms of the Indenture and this
Agreement or (ii) at the times provided in Section 9.03. The bankruptcy,
liquidation, dissolution, or termination, death or incapacity of any Trust
Certificateholder, other than the Depositor, as described in Section 9.03, shall
not (i) operate to terminate this Agreement or the Issuing Entity, (ii) entitle
such Trust Certificateholder’s legal representatives or heirs to claim an
accounting or to take any action or proceeding in any court for a partition or
winding up of all or any part of the Issuing Entity or Owner Trust Estate nor
(iii) otherwise affect the rights, obligations and liabilities of the parties
hereto.
     (b) Except as provided in Section 9.01(a), neither the Depositor nor any
other Trust Certificateholder shall be entitled to revoke or terminate the
Issuing Entity.
     (c) Notice of any termination of this Agreement pursuant to
Section 9.01(a), specifying the Payment Date upon which the Trust
Certificateholders shall surrender their Trust Certificates to the Paying Agent
for final payment and cancellation, shall be given by the Owner Trustee by
letter to Trust Certificateholders mailed within five Business Days of receipt
of notice of such termination from the Administrative Agent, stating (i) the
Payment Date upon or with

26



--------------------------------------------------------------------------------



 



respect to which final payment of the Trust Certificates shall be made upon
presentation and surrender of the Trust Certificates at the office of the Paying
Agent therein designated, (ii) the amount of any such final payment and
(iii) that the Record Date otherwise applicable to such Payment Date is not
applicable, payments being made only upon presentation and surrender of the
Trust Certificates at the office of the Paying Agent therein specified. The
Owner Trustee shall give such notice to the Certificate Registrar (if other than
the Owner Trustee) and the Paying Agent at the time such notice is given to
Trust Certificateholders and the Depositor. Upon presentation and surrender of
the Trust Certificates, the Paying Agent shall cause to be distributed to Trust
Certificateholders amounts distributable on such Payment Date pursuant to
Section 5.02. The Owner Trustee shall promptly notify each Rating Agency upon
the final payment of the Trust Certificates.
     (d) If one or more of the Trust Certificateholders shall not surrender
their Trust Certificates for cancellation within six months after the date
specified in the above-mentioned written notice, the Owner Trustee shall give a
second written notice to the remaining Trust Certificateholders to surrender
their Trust Certificates for cancellation and receive the final distribution
with respect thereto. If within one year after the second notice, all of the
Trust Certificates shall not have been surrendered for cancellation, the Owner
Trustee may take appropriate steps, or may appoint an agent to take appropriate
steps, to contact the remaining Trust Certificateholders concerning surrender of
their Trust Certificates, and the cost thereof shall be paid out of the funds
and other assets that shall remain subject to this Agreement. Any funds
remaining in the Issuing Entity after exhaustion of such remedies shall be
distributed by the Owner Trustee to the Administrative Agent.
     (e) Upon the winding up of the Issuing Entity and its termination, the
Owner Trustee shall cause the Certificate of Trust to be cancelled by filing a
certificate of cancellation with the Secretary of State in accordance with
Section 3810 of the Statutory Trust Statute.
     SECTION 9.02 [Reserved].
     SECTION 9.03 Purchase of the 2009-A SUBI Certificate; Repayment of the
Trust Certificates.
     (a) The Servicer shall be permitted at its option to purchase, or cause to
be purchased, the 2009-A SUBI Certificate from the Issuing Entity on any Payment
Date if, either before or after giving effect to any payment of principal
required to be made on such Payment Date, (i) the Securities Balance is less
than or equal to 5% of the Initial Securities Balance or (ii) the Outstanding
Amount of the Notes is reduced to zero and 100% of the outstanding Trust
Certificates are owned by the Issuing Entity, the Depositor, the Servicer (so
long as NMAC or an Affiliate is the Servicer) and/or their respective Affiliates
(the exercise of such option is referred to as an “Optional Purchase”). The
purchase price (the “Optional Purchase Price”) shall equal to (i) the aggregate
Securitization Value of the 2009-A SUBI Assets and (ii) the appraised value of
any other property (other than cash, in which case such value shall be the
amount of such funds held in cash) held as part of the Issuing Entity (other
than the Reserve Account) (less Liquidation Expenses), and shall be deposited by
the Servicer into the SUBI Collection Account on the Deposit Date related to
such Payment Date. The Servicer shall not exercise the Optional Purchase if the
Optional Purchase Price does not exceed the sum of (i) the Redemption Price,
(ii)

27



--------------------------------------------------------------------------------



 



unpaid portions of any outstanding Sales Proceeds Advances and Monthly Payment
Advances, (iii) the Servicing Fee in respect of the related Collection Period,
together with any unpaid Servicing Fees in respect of one or more prior
Collection Periods, and (iv) the Certificate Balance. If the Servicer exercises
the Optional Purchase, the Notes shall be redeemed and the Trust Certificates
shall be repaid, in each case in whole but not in part on the related Payment
Date. The Servicer, at its option, may pay all or a portion of the Optional
Purchase Price by issuing a demand note in favor of the Issuing Entity, the
terms of which, on the whole, shall be commercially reasonable and substantially
similar to terms that would prevail in an arms-length negotiation between
unaffiliated parties; provided, however, that (x) the Servicer shall pay in cash
the portion of the Optional Purchase Price that is equal to or greater than the
sum of the amounts specified in clauses (i) through (iii) of the second
preceding sentence and (y) the Servicer may issue a demand note to a Trust
Certificateholder pursuant to this Section 9.03 only if such Trust
Certificateholder consents to the receipt of such demand note.
     (b) In connection with an Optional Purchase, the Trust Certificates shall
be due and payable on the related Payment Date, upon furnishing of a notice
complying with Section 9.03(c) to each Trust Certificateholder. The
Administrative Agent or the Owner Trustee shall furnish each Rating Agency
notice of such repayment or redemption.
     (c) Notice of repayment or redemption under Section 9.03(b) shall be given
(i) by the Administrative Agent to the Owner Trustee by facsimile or by
first-class mail, postage prepaid, transmitted or mailed at least 10 days prior
to the related Payment Date and (ii) by the Owner Trustee to each Trust
Certificateholder by facsimile or by first-class mail, postage prepaid,
transmitted or mailed at least 10 days (but no more than 30 days) prior to the
related Payment Date, at such Trust Certificateholder’s or the Depositor’s
address appearing in the Certificate Register.
     All notices of repayment shall state:
          (i) the related Payment Date for the repayment;
          (ii) the place where the Trust Certificates to be repaid are to be
surrendered for payment of the Repayment Price (which shall be the office or
agency of the Owner Trustee to be maintained as provided in Section 3.08); and
          (iii) that on the related Payment Date, the Repayment Price will
become due and payable upon each such Trust Certificate.
     Notice of repayment of the Trust Certificates shall be given by the Owner
Trustee in the name and at the expense of the Issuing Entity. Failure to give
notice of repayment or any defect therein, to any Trust Certificateholder shall
not impair or affect the validity of the repayment of any Trust Certificate.
     (d) The Trust Certificates to be repaid shall, following notice of
repayment as required by Section 9.03(c) on the related Payment Date, become due
and payable at the Repayment Price.

28



--------------------------------------------------------------------------------



 



ARTICLE TEN
SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES
     SECTION 10.01 Eligibility Requirements for Owner Trustee. The Owner Trustee
shall (i) be a corporation satisfying the provisions of Section 3807(a) of the
Statutory Trust Statute; (ii) at all times be able and authorized to exercise
corporate trust powers; (iii) have a long-term debt rating of “A” or higher by
Moody’s and Standard & Poor’s, or be otherwise acceptable to each Rating Agency;
(iv) have combined capital and surplus of at least $50,000,000; and (v) be
subject to supervision or examination by federal or state authorities. If the
Owner Trustee shall publish reports of condition at least annually, pursuant to
law or to the requirements of the aforesaid supervising or examining authority,
then for the purpose of this Section, the combined capital and surplus of the
Owner Trustee shall be deemed to be its combined capital and surplus as set
forth in its most recent report of condition so published. In case at any time
the Owner Trustee shall cease to be eligible in accordance with the provisions
of this Section, the Owner Trustee shall resign immediately in the manner and
with the effect specified in Section 10.02.
     SECTION 10.02 Resignation or Removal of Owner Trustee. The Owner Trustee
may at any time resign and be discharged from the trusts hereby created by
giving written notice thereof to the Administrative Agent, the Servicer, each
Rating Agency, the Depositor, the Indenture Trustee and the Trust
Certificateholders. If, for any reason, Wilmington Trust Company or any of its
Affiliates should assume the duties of the Indenture Trustee, then from that
time forward Wilmington Trust Company, in its capacity as Owner Trustee, shall
resign as Owner Trustee hereunder if any Event of Default under the Indenture
occurs and is necessary to eliminate any conflict of interest under the TIA with
the Indenture Trustee or any other trustee under the Indenture. Upon receiving
such notice of resignation, the Depositor shall promptly appoint a successor
Owner Trustee by written instrument, in duplicate, one copy of which instrument
shall be delivered to the resigning Owner Trustee and one copy to the successor
Owner Trustee. If no successor Owner Trustee shall have been so appointed and
have accepted appointment within 30 days after the giving of such notice of
resignation, the resigning Owner Trustee may petition any court of competent
jurisdiction for the appointment of a successor Owner Trustee.
     If at any time the Owner Trustee shall cease to be eligible in accordance
with the provisions of Section 10.01 and shall fail to resign after written
request therefor by the Administrative Agent, the Depositor or Trust
Certificateholders holding not less than a Majority Interest of the Trust
Certificates (which, for this purpose, includes Trust Certificates owned by the
Issuing Entity, the Depositor, the Servicer (so long as NMAC or an Affiliate is
the Servicer) or any of their respective Affiliates), or if at any time the
Owner Trustee shall be legally unable to act, or shall be adjudged bankrupt or
insolvent, or a receiver of the Owner Trustee or of its property shall be
appointed, or any public officer shall take charge or control of the Owner
Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation, then the Depositor or such Trust Certificateholders
may remove the Owner Trustee. If the Owner Trustee shall be removed pursuant to
the preceding sentence, the Depositor shall promptly appoint a successor Owner
Trustee by written instrument, in duplicate, one copy of which instrument shall
be delivered to the outgoing Owner Trustee so removed and one copy to the
successor Owner Trustee.

29



--------------------------------------------------------------------------------



 



     Any resignation or removal of the Owner Trustee and appointment of a
successor Owner Trustee pursuant to any of the provisions of this Section shall
not become effective until acceptance of appointment by the successor Owner
Trustee pursuant to Section 10.03 and payment of all fees and expenses owed to
the outgoing Owner Trustee. The Depositor shall provide (or shall cause to be
provided) notice of such resignation or removal of the Owner Trustee and the
appointment of a successor Owner Trustee to each of the Rating Agencies.
     SECTION 10.03 Successor Owner Trustee. Any successor Owner Trustee
appointed pursuant to Section 10.02 shall execute, acknowledge and deliver to
the Administrative Agent and to its predecessor Owner Trustee an instrument
accepting such appointment under this Agreement, and thereupon the resignation
or removal of the predecessor Owner Trustee shall become effective and such
successor Owner Trustee, without any further act, deed or conveyance, shall
become fully vested with all the rights, powers, duties and obligations of its
predecessor under this Agreement, with like effect as if originally named as
Owner Trustee. The predecessor Owner Trustee shall, upon payment of its fees and
expenses, deliver to the successor Owner Trustee all documents and statements
and monies held by it under this Agreement; and the Depositor, the
Administrative Agent and the predecessor Owner Trustee shall execute and deliver
such instruments and do such other things as may reasonably be required for
fully and certainly vesting and confirming in the successor Owner Trustee all
such rights, powers, duties and obligations.
     No successor Owner Trustee shall accept appointment as provided in this
Section unless at the time of such acceptance such successor Owner Trustee shall
be eligible pursuant to Section 10.01.
     Upon acceptance of appointment by a successor Owner Trustee pursuant to
this Section, the Depositor shall mail notice of the successor of such Owner
Trustee to all Trust Certificateholders, the Indenture Trustee and each Rating
Agency. If the Depositor shall fail to mail such notice within ten days after
acceptance of appointment by the successor Owner Trustee, the successor Owner
Trustee shall cause such notice to be mailed at the expense of the Depositor.
     SECTION 10.04 Merger or Consolidation of Owner Trustee. Any Person (i) into
which the Owner Trustee may be merged or converted or with which it may be
consolidated, (ii) resulting from any merger, conversion or consolidation to
which the Owner Trustee shall be a party or (iii) succeeding to all or
substantially all of the corporate trust business of the Owner Trustee, shall be
the successor of the Owner Trustee hereunder, without the execution or filing of
any instrument or any further act on the part of any of the parties hereto,
provided, that such Person shall be eligible pursuant to Section 10.01 anything
herein to the contrary notwithstanding. The Owner Trustee shall mail notice of
such merger, conversion, or consolidation to each Rating Agency, the Indenture
Trustee and the Trust Certificateholders.
     SECTION 10.05 Appointment of Co-Trustee or Separate Trustee.
Notwithstanding any other provision of this Agreement, at any time, for the
purpose of meeting any legal requirements of any jurisdiction in which any part
of the Owner Trust Estate may at the time be located, the Depositor and the
Owner Trustee acting jointly shall have the power and shall execute and deliver
all instruments to appoint one or more Persons to act as co-trustee, jointly
with the Owner

30



--------------------------------------------------------------------------------



 



Trustee, or separate trustee or separate trustees, of all or any part of the
Owner Trust Estate, and to vest in such Person, in such capacity, such title to
the Issuing Entity, or any part thereof, and, subject to the other provisions of
this Section, such powers, duties, obligations, rights and trusts as the
Depositor and the Owner Trustee may consider necessary or desirable. If the
Depositor shall not have joined in such appointment within 15 days after the
receipt by it of a request to do so, the Owner Trustee alone shall have the
power to make such appointment. No co-trustee or separate trustee under this
Agreement shall be required to meet the terms of eligibility as a trustee
pursuant to Section 10.01 and no notice of the appointment of any co-trustee or
separate trustee shall be required pursuant to Section 10.03.
     Each separate trustee and co-trustee shall, to the extent permitted by law,
be appointed and act subject to the following provisions and conditions:
     (a) all rights, powers, duties and obligations conferred or imposed upon
the Owner Trustee shall be conferred upon and exercised or performed by the
Owner Trustee and such separate trustee or co-trustee jointly (it being
understood that such separate trustee or co-trustee is not authorized to act
separately without the Owner Trustee joining in such act), except to the extent
that under any law of any jurisdiction in which any particular act or acts are
to be performed, the Owner Trustee shall be incompetent or unqualified to
perform such act or acts, in which event such rights, powers, duties and
obligations (including the holding of title to the Owner Trust Estate or any
portion thereof in any such jurisdiction) shall be exercised and performed
singly by such separate trustee or co-trustee, but solely at the direction of
the Owner Trustee;
     (b) no trustee under this Agreement shall be personally liable by reason of
any act or omission of any other trustee under this Agreement; and
     (c) the Depositor and the Owner Trustee acting jointly may at any time
accept the resignation of or remove any separate trustee or co-trustee.
     Any notice, request or other writing given to the Owner Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees
as effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Owner Trustee or
separately, as may be provided therein, subject to all the provisions of this
Agreement, specifically including every provision of this Agreement relating to
the conduct of, affecting the liability of, or affording protection to the Owner
Trustee. Each such instrument shall be filed with the Owner Trustee and a copy
thereof given to the Administrative Agent, the Servicer and the Depositor.
     Any separate trustee or co-trustee may at any time appoint the Owner
Trustee, its agent or attorney-in-fact with full power and authority, to the
extent not prohibited by law, to do any lawful act under or in respect of this
Agreement on its behalf and in its name. If any separate trustee or co-trustee
shall die, become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Owner Trustee, to the extent permitted by law, without the appointment of a new
or successor trustee.

31



--------------------------------------------------------------------------------



 



ARTICLE ELEVEN
TAX MATTERS
     SECTION 11.01 Tax and Accounting Characterization.
     (a) It is the intent of the parties hereto that the Issuing Entity not
constitute a separate entity for federal income, state income or franchise tax
purposes. It is the intent of the Depositor and the Trust Certificateholders
that the Notes be treated as indebtedness secured by the 2009-A Vehicles and the
payments on the 2009-A Leases and the other assets comprising the Owner Trust
Estate for federal income, state income and franchise tax purposes. If, however,
the Issuing Entity is re-characterized as a separate entity for federal income
tax purposes, it is the intention of the parties that it qualify as a
partnership, with the assets of the partnership being the Owner Trust Estate.
The parties agree that, unless otherwise required by appropriate tax
authorities, the Issuing Entity shall not file or cause to be filed annual
returns, reports or other forms and will treat the Issuing Entity in a manner
consistent with the characterization that the Issuing Entity is not a separate
entity for tax purposes; provided further, if the Issuing Entity is determined
to have more than one beneficial owner for tax purposes, the parties agree to
treat the Issuing Entity as a partnership for tax purposes.
     The Depositor and the Trust Certificateholder, by acceptance of a Trust
Certificate, agree to take no action inconsistent with the foregoing intention.
     (b) It is the intent of the Depositor to treat the Trust Certificates as
equity interests in the Issuing Entity for financial accounting purposes.
     SECTION 11.02 Signature on Returns; Tax Matters Partner.
     (a) If the Issuing Entity shall be required to file federal or other income
tax returns as a partnership, such returns shall be signed by an authorized
signatory for the Depositor or such other Person as shall be required by law to
sign such returns of the Issuing Entity.
     (b) By acceptance of its beneficial interest in a Trust Certificate, each
Trust Certificateholder agrees that in the event that the Issuing Entity is
classified as a partnership for federal income tax purposes, the Depositor shall
be the “tax matters partner” of the Issuing Entity pursuant to the Code. The
Depositor hereby agrees not to make any tax election or otherwise take any
actions in its capacity as tax matters partner that would cause the Issuing
Entity to be treated as a corporation or an association taxable as a corporation
for tax purposes.
     SECTION 11.03 Tax Reporting. Unless otherwise required by appropriate tax
authorities, the Issuing Entity shall not file or cause to be filed annual or
other income or franchise tax returns and shall not be required to obtain any
taxpayer identification number.
ARTICLE TWELVE
MISCELLANEOUS
     SECTION 12.01 Supplements and Amendments.

32



--------------------------------------------------------------------------------



 



     (a) Any term or provision of this Agreement may be amended by the parties
hereto, without the consent of any other Person; provided that (i) either
(A) any amendment that materially and adversely affects the interests of the
Noteholders or the Trust Certificateholders shall require the consent,
respectively, of Noteholders evidencing not less than a Majority Interest of the
Notes voting together as a single class, or of Trust Certificateholders
evidencing not less than a Majority Interest of the Trust Certificates (provided
that if the Depositor and its Affiliates do not hold all of the Trust
Certificates, then the Trust Certificates held by the Depositor and its
Affiliates shall not be deemed Outstanding for purposes of this provision) or
(B) such amendment shall not, as evidenced by an Officer’s Certificate of the
Depositor delivered to the Indenture Trustee (with respect to the Noteholders)
or the Trust Certificateholders, as applicable, adversely affect the interests
of the Noteholders or the Certificateholders, as the case may be and (ii) any
amendment that adversely affects the interests of the Servicer or the Indenture
Trustee shall require the prior written consent of the Persons whose interests
are materially and adversely affected, provided, further that an Opinion of
Counsel shall be furnished to the Indenture Trustee and the Owner Trustee to the
effect that such amendment or supplement shall not affect the treatment of any
outstanding Notes as debt for federal income tax purposes, or cause the Issuing
Entity or the 2009-A SUBI Certificate to be classified as an association (or a
publicly traded partnership) taxable as a corporation for federal income tax
purposes. An amendment shall be deemed not to materially and adversely affect
the interests of the Noteholders if the Rating Agency Condition is satisfied
with respect to such amendment and the Officer’s Certificate described in the
preceding sentence is provided to the Indenture Trustee. The consent of the
Servicer shall be deemed to have been given if the Depositor does not receive a
written objection from such Person within 10 Business Days after a written
request for such consent shall have been given. The Indenture Trustee may, but
shall not be obligated to, enter into or consent to any such amendment that
affects the Indenture Trustee’s own rights, duties, liabilities or immunities
under this Agreement or otherwise.
     (b) [Reserved].
     (c) Notwithstanding the foregoing, no amendment shall (i) reduce the
interest rate or principal amount of any Note, or change the due date of any
installment of principal of or interest in any Note or the Redemption Price with
respect thereto, without the consent of the Holder of such Note, or (ii) reduce
the Outstanding Amount, the Holders of which are required to consent to any
matter without the consent of the Holders of at least a Majority Interest of the
Notes which were required to consent to such mater before giving effect to such
amendment.
     (d) Notwithstanding anything herein to the contrary, any term or provision
of this Agreement may be amended by the parties hereto without the consent of
any of the Noteholders or any other Person to add, modify or eliminate any
provisions as may be necessary or advisable in order to comply with or obtain
more favorable treatment under or with respect to any law or regulation or any
accounting rule or principle (whether now or in the future in effect); it being
a condition to any such amendment that the Rating Agency Condition shall have
been satisfied and the Officer’s Certificate described in Section 12.01(a)(i)(B)
is delivered to the Indenture Trustee.
     (e) Prior to the execution of any amendment to this Agreement, the
Depositor shall provide each Rating Agency, the Trust Certificateholder, the
Depositor, the Owner Trustee and the Indenture Trustee with written notice of
the substance of such amendment. No later than 10

33



--------------------------------------------------------------------------------



 



Business Days after the execution of any amendment to this Agreement, the
Depositor shall furnish a copy of such amendment to each Rating Agency, the
Trust Certificateholders, the Indenture Trustee and the Owner Trustee.
     (f) This Agreement may also be amended or supplemented from time to time,
at the request of the holders of no less than 66 2/3% of all outstanding Trust
Certificates (provided that if the Depositor and its Affiliates do not hold all
of the Trust Certificates, then the Trust Certificates held by the Depositor and
its Affiliates shall not be deemed Outstanding for purposes of this provision)
to approve any trust purpose with respect to the Issuing Entity in addition to
the purpose authorized pursuant to Section 2.03(b), upon not less that 90 days
notice to each Rating Agency and each Noteholder and subject to each of (1) the
prior written notice to each Rating Agency of such action, and (2) the consent
of the holders of at least 66 2/3% of all outstanding Notes (including such
Notes, if any, owned by the Issuing Entity, the Depositor, the Servicer (as long
as NMAC or an Affiliate is the Servicer) and their respective Affiliates), and
provided, further that an Opinion of Counsel shall be furnished to the Indenture
Trustee and the Owner Trustee to the effect that such amendment or supplement
shall not affect the treatment of any outstanding Notes as debt for federal
income tax purposes, or cause the Issuing Entity or the 2009-A SUBI Certificate
to be classified as an association (or a publicly traded partnership) taxable as
a corporation for federal income tax purposes.
     (g) Prior to the execution of any amendment to this Agreement, the Owner
Trustee shall be entitled to receive and rely upon an opinion of counsel stating
that the execution of such amendment is authorized or permitted by this
Agreement and that all conditions precedent to the execution and delivery of
such amendment have been satisfied. The Owner Trustee may, but shall not be
obligated to, enter into any such amendment which affects the Owner Trustee’s
own rights, duties or immunities under this Agreement or otherwise.
     (h) The Indenture Trustee shall be under no obligation to ascertain whether
a Rating Agency Condition has been satisfied with respect to any amendment. When
the Rating Agency Condition is satisfied with respect to such amendment, the
Servicer shall deliver to a Responsible Officer of the Indenture Trustee an
Officer’s Certificate to that effect, and the Indenture Trustee may conclusively
rely upon the Officer’ Certificate from the Servicer that a Rating Agency
Condition has been satisfied with respect to such amendment.
     SECTION 12.02 No Legal Title to Owner Trust Estate. The Trust
Certificateholders shall not have legal title to any part of the Owner Trust
Estate. The Trust Certificateholders shall be entitled to receive distributions
with respect to their Trust Certificates only in accordance with Articles Five
and Nine. No transfer, by operation of law or otherwise, of any right, title or
interest of the Trust Certificateholders to and in their ownership interest in
the Owner Trust Estate shall operate to terminate this Agreement or the trusts
hereunder or entitle any transferee to an accounting or to the transfer to it of
legal title to any part of the Owner Trust Estate.
     SECTION 12.03 Limitations on Rights of Others. The provisions of this
Agreement are solely for the benefit of the Owner Trustee, the Depositor, the
Trust Certificateholders, the Administrative Agent, the Servicer, the Indenture
Trustee and the Noteholders, and nothing in this Agreement, whether express or
implied, shall be construed to give to any other Person any

34



--------------------------------------------------------------------------------



 



legal or equitable right, remedy or claim in the Owner Trust Estate or under or
in respect of this Agreement or any covenants, conditions or provisions
contained herein.
     SECTION 12.04 Notices. All demands, notices and communications hereunder
shall be in writing and shall be delivered, sent electronically by email (if an
email address is provided) or telecopier or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, and addressed in each case as follows: (i) if to the Owner Trustee, at
Wilmington Trust Company, Rodney Square North, 1100 N. Market Street,
Wilmington, Delaware 19890, (telecopier no. (302) 651-8882), Attention:
Corporate Trust Administration; (ii) if to the Depositor, at One Nissan Way,
Franklin, Tennessee 37067 (telecopier no. (615) 725-1720) (email:
shishir.bhushan@nissan-usa.com or mark.wilten@nissan-usa.com), Attention:
Treasurer; (iii) if to Moody’s, at Moody’s Investors Service, Inc., 7 World
Trade Center, 250 Greenwich Street, New York, New York 10007, Attention: ABS
Monitoring Group (telecopier no. (212) 553-7820); (iv) if to Standard & Poor’s,
to Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc., 55 Water Street, New York, New York 10041 (telecopier no. (212) 208-0030),
Attention: Asset Backed Monitoring Group; or (v) at such other address as shall
be designated by any of the foregoing in a written notice to the other parties
hereto. Delivery shall occur only when delivered by hand or, in the case of
mail, email or facsimile notice, upon actual receipt or reported tender of such
communication by an officer of the recipient entitled to receive such notices
located at the address of such recipient for notices hereunder.
     Any notice required or permitted to be given to a Trust Certificateholder
shall be given by first-class mail, confirmed, facsimile or overnight courier,
postage prepaid, at the address of such Trust Certificateholder as shown in the
Certificate Register. Any notice so mailed within the time prescribed in this
Agreement shall be conclusively presumed to have been duly given, whether or not
such Trust Certificateholder receives such notice.
     SECTION 12.05 Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     SECTION 12.06 Counterparts. This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute but
one and the same instrument.
     SECTION 12.07 Successors and Assigns. All covenants and agreements
contained herein shall be binding upon, and inure to the benefit of, the
Depositor, the Owner Trustee, and each Trust Certificateholder and their
respective successors and permitted assigns, all to the extent as herein
provided. Any request, notice, direction, consent, waiver or other instrument or
action by a Trust Certificateholder shall bind the successors and assigns of the
Depositor or such Trust Certificateholder.
     SECTION 12.08 No Petition. The Owner Trustee, any Paying Agent, the
Depositor and each Trust Certificateholder by accepting a Trust Certificate,
covenant and agree that prior to the

35



--------------------------------------------------------------------------------



 



date that is one year and one day after the date upon which all obligations
under each Securitized Financing have been paid in full, they will not institute
against, or join any other Person in instituting against NMAC, the Grantor, the
Depositor, the Titling Trustee, the Titling Trust, the Issuing Entity, any other
Special Purpose Affiliate or any Beneficiary, any bankruptcy, reorganization,
arrangement, insolvency or liquidation Proceeding or other Proceeding under any
federal or state bankruptcy or similar law.
     SECTION 12.09 No Recourse. Each Trust Certificate entitles the holder
thereof to the respective rights and benefits set forth in this Agreement and in
the Trust Certificates. The Trust Certificates do not represent interests in or
obligations of the Servicer, the Depositor, the Owner Trustee, any Paying Agent,
the Indenture Trustee or any Affiliate thereof and no recourse may be had
against such parties or their assets, except as may be expressly set forth or
contemplated in this Agreement, the Trust Certificates or the other Basic
Documents.
     SECTION 12.10 Headings. The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.
     SECTION 12.11 GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS
CONFLICTS OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
     SECTION 12.12 Trust Certificates Nonassessable and Fully Paid. Trust
Certificateholders shall not be personally liable for obligations of the Issuing
Entity. The interests represented by the Trust Certificates shall be
nonassessable for any losses or expenses of the Issuing Entity or for any reason
whatsoever, and, upon authentication thereof pursuant to Section 3.03, 3.04 and
3.05, the Trust Certificates shall be deemed fully paid.
     SECTION 12.13 Furnishing of Basic Documents. The Depositor shall furnish to
any Trust Certificateholder promptly upon receipt of a written request by such
Trust Certificateholder (at the expense of the requesting Trust
Certificateholder) therefor, duplicates or copies of all Basic Documents.
[Signature Page to Follow]

36



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amended and
Restated Trust Agreement to be duly executed by their respective officers
hereunto duly authorized, as of the day and year first above written.

            NISSAN AUTO LEASING LLC II, as Depositor
      By:           Name:           Title:           WILMINGTON TRUST COMPANY,
as Owner Trustee
      By:           Name:           Title:      

S-1



--------------------------------------------------------------------------------



 



         

     The Servicer agrees to undertake to perform each of its duties as Servicer
as are specifically set forth in this Agreement.

         
Accepted and Agreed:

NISSAN MOTOR ACCEPTANCE CORPORATION, as Servicer
    By:           Name:           Title:          

S-2



--------------------------------------------------------------------------------



 



EXHIBIT A
EXHIBIT A
FORM OF TRUST CERTIFICATE
TRUST CERTIFICATE
SEE REVERSE FOR CERTAIN DEFINITIONS
     THIS CERTIFICATE IS NON-TRANSFERABLE.
     THE OFFER AND SALE OF THIS TRUST CERTIFICATE HAS NOT BEEN AND WILL NOT BE
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR UNDER ANY STATE SECURITIES OR BLUE SKY LAW. THE HOLDER HEREOF, BY PURCHASING
THIS TRUST CERTIFICATE, AGREES THAT THIS TRUST CERTIFICATE MAY BE REOFFERED,
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES
ACT AND OTHER APPLICABLE LAWS AND ONLY PURSUANT TO RULE 144A UNDER THE
SECURITIES ACT (“RULE 144A”) TO AN INSTITUTIONAL INVESTOR THAT THE HOLDER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE
ACCOUNT OF A QIB, IN EACH CASE WHOM THE HOLDER HAS INFORMED THAT THE REOFFER,
RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A SUBJECT
TO THE RECEIPT BY THE OWNER TRUSTEE AND THE TRANSFEROR OF A LETTER SUBSTANTIALLY
IN THE FORM PROVIDED IN THE TRUST AGREEMENT AND THE RECEIPT BY THE OWNER TRUSTEE
AND THE TRANSFEROR OF SUCH OTHER EVIDENCE ACCEPTABLE TO THE OWNER TRUSTEE AND
THE TRANSFEROR THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS IN COMPLIANCE
WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE
WITH ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND SECURITIES LAWS OF
ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. THIS TRUST
CERTIFICATE OR AN INTEREST HEREIN MAY NOT BE PURCHASED OR HELD WITH PLAN ASSETS
OF ANY “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), THAT IS SUBJECT TO
TITLE I OF ERISA, ANY “PLAN” AS DEFINED IN SECTION 4975(e)(1) OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), THAT IS SUBJECT TO SECTION 4975
OF THE CODE OR ANY ENTITY DEEMED TO HOLD THE “PLAN ASSETS” (WITHIN THE MEANING
OF 29 C.F.R. SECTION 2510.3-101, AS MODIFIED BY SECTION 3(42) OF ERISA) OF ANY
OF THE FOREGOING (EACH A “BENEFIT PLAN”). BY ACCEPTANCE OF THIS TRUST
CERTIFICATE OR AN INTEREST HEREIN, THE HOLDER HEREOF SHALL BE DEEMED TO
REPRESENT AND WARRANT THAT ITS ACQUISITION AND HOLDING IS IN COMPLIANCE WITH THE
FOREGOING RESTRICTION ON BENEFIT PLAN ASSETS.
     IF THIS TRUST CERTIFICATE OR AN INTEREST HEREIN IS PURCHASED OR HELD BY A
GOVERNMENTAL PLAN, FOREIGN PLAN OR ANY OTHER PLAN THAT IS

A-1



--------------------------------------------------------------------------------



 



SUBJECT TO ANY APPLICABLE LAW THAT IS SUBSTANTIALLY SIMILAR TO THE FIDUCIARY
RESPONSIBILITY OR PROHIBITED TRANSACTION PROVISIONS OF TITLE I OF ERISA OR
SECTION 4975 OF THE CODE (“SIMILAR LAW”), IT SHALL BE DEEMED TO REPRESENT AND
WARRANT THAT ITS ACQUISITION, HOLDING AND DISPOSITION OF THIS TRUST CERTIFICATE
OR AN INTEREST HEREIN WILL NOT RESULT IN A NONEXEMPT PROHIBITED TRANSACTION
UNDER, OR A VIOLATION OF, SIMILAR LAW.
     THE PRINCIPAL OF THIS TRUST CERTIFICATE IS DISTRIBUTABLE AS SET FORTH IN
THE TRUST AGREEMENT. ACCORDINGLY, THE OUTSTANDING CERTIFICATE BALANCE OF THIS
TRUST CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE
HEREOF.
     THIS CERTIFICATE DOES NOT CONSTITUTE AN OBLIGATION OF OR AN INTEREST IN THE
TRANSFEROR, THE OWNER TRUSTEE, THE SERVICER, THE ADMINISTRATIVE AGENT, NMAC,
NALL II, NISSAN NORTH AMERICA, INC. OR ANY OF THEIR RESPECTIVE AFFILIATES, AND
WILL NOT BE INSURED OR GUARANTEED BY ANY SUCH ENTITY OR BY ANY GOVERNMENTAL
AGENCY.

A-2



--------------------------------------------------------------------------------



 



NISSAN AUTO LEASE TRUST 2009-A
ASSET BACKED CERTIFICATE
evidencing a beneficial interest in the Issuing Entity, as defined below, the
property of which includes, among other things, the 2009-A SUBI Certificate,
evidencing a 100% beneficial interest in the 2009-A SUBI. The property of the
Issuing Entity has been pledged to the Indenture Trustee pursuant to the
Indenture to secure the payment of the Notes issued thereunder.
     This Trust Certificate does not represent an interest in or obligation of
the Depositor, Nissan Motor Acceptance Corporation, the Owner Trustee or any of
their respective Affiliates, except to the extent described below.

           NUMBER
     R-_____   $                    

     This certifies that                      is the registered owner of a
                     dollars nonassessable, fully-paid, beneficial ownership
interest in the Nissan Auto Lease Trust 2009-A (the “Issuing Entity”) formed by
Nissan Auto Leasing LLC II, a Delaware limited liability company (the
“Depositor”).
     The Issuing Entity was created pursuant to a trust agreement, as amended
and restated as of June 9, 2009 (the “Trust Agreement”), between the Depositor
and Wilmington Trust Company, as trustee (the “Owner Trustee”), a summary of
certain of the pertinent provisions of which is set forth below. Capitalized
terms used herein that are not otherwise defined shall have the meanings
ascribed thereto in the Agreement of Definitions.
     This Trust Certificate is one of the duly authorized Trust Certificates
designated as “Asset Backed Certificates” (the “Trust Certificates”). Also
issued under an indenture, dated as of June 9, 2009 (the “Indenture”), between
the Issuing Entity and U.S. Bank National Association, as trustee (the
“Indenture Trustee”), are the 1.04335% Asset Backed Notes, Class A-1, the 2.01%
Asset Backed Notes, Class A-2, the 2.92% Asset Backed Notes, Class A-3 and the
3.51% Asset Backed Notes, Class A-4. This Trust Certificate is issued under and
is subject to the terms, provisions and conditions of the Trust Agreement, to
which Trust Agreement the holder of this Trust Certificate by virtue of the
acceptance hereof assents and by which such Trust Certificateholder is bound.
The property of the Issuing Entity primarily includes, among other things,
(i) the 2009-A SUBI Certificate, evidencing a 100% beneficial interest in the
2009-A SUBI, and (ii) all proceeds of the foregoing. The rights of the Issuing
Entity in the foregoing property have been pledged by the Issuing Entity to the
Indenture Trustee to secure the payment of the Notes.
     The Trust Certificates represent obligations of the Issuing Entity only and
do not represent interests in, recourse to or obligations of the Depositor, the
UTI Beneficiary or any of their respective Affiliates.

A-3



--------------------------------------------------------------------------------



 



     Under the Trust Agreement, there will be distributed on the 15th day of
each month (or, if such day is not a Business Day, the next Business Day),
commencing July 15, 2009 (each, a “Payment Date”), to the Person in whose name
this Trust Certificate is registered at the close of business on the day
preceding each Payment Date (each, a “Record Date”) such Trust
Certificateholder’s percentage interest in the amount to be distributed with
respect to the Trust Certificates on such Payment Date.
     The holder of this Trust Certificate acknowledges and agrees that its
rights to receive payments in respect of this Trust Certificate are subordinated
to the rights of the Noteholders as described in the Indenture.
     It is the intent of the Depositor and Trust Certificateholder that the
Issuing Entity not constitute a separate entity for federal income, state income
and franchise tax purposes, and that the Notes be treated as indebtedness for
such purposes. If, however, the Issuing Entity is treated as having more than
one beneficial owner and thus is characterized as a separate entity for federal
income tax purposes, it is the intention of the parties to the Trust Agreement
that the Issuing Entity be treated as a partnership for tax purposes and not as
a corporation or association, taxable as a corporation. The Depositor and the
other Trust Certificateholders, by acceptance of a Trust Certificate, agree to
take no action inconsistent with the foregoing intention.
     Each Trust Certificateholder by accepting a Trust Certificate, covenants
and agrees that prior to the date that is one year and one day after the date
upon which all obligations under each Securitized Financing have been paid in
full, it will not institute against, or join any other Person in instituting
against NMAC, the Grantor, the Depositor, the Titling Trustee, the Titling
Trust, the Issuing Entity, any Special Purpose Affiliate or any Beneficiary, any
bankruptcy, reorganization, arrangement, insolvency or liquidation Proceeding or
other Proceeding under any federal or state bankruptcy or similar law.
     Distributions on this Trust Certificate will be made as provided in the
Trust Agreement by check mailed to the Trust Certificateholder of record in the
Certificate Register without the presentation or surrender of this Trust
Certificate or the making of any notation hereon. A Trust Certificateholder
having original denominations aggregating at least $1 million may request
payment by wire transfer of funds pursuant to written instructions delivered to
the Owner Trustee at least five (5) Business Days prior to the Record Date.
Except as otherwise provided in the Trust Agreement and notwithstanding the
above, the final payment on this Trust Certificate will be made after due notice
by the Owner Trustee of the pendency of such payment and only upon presentation
and surrender of this Trust Certificate at the office or agency specified in the
notice of final payment to the Trust Certificateholders.
     Reference is hereby made to the further provisions of this Trust
Certificate set forth on the reverse hereof, which further provisions shall for
all purposes have the same effect as if set forth at this place.
     Unless the certificate of authentication hereon shall have been executed by
an authorized officer of the Owner Trustee, by manual signature, this Trust
Certificate shall not entitle the holder hereof to any benefit under the Trust
Agreement or be valid for any purpose.

A-4



--------------------------------------------------------------------------------



 



     THIS TRUST CERTIFICATE SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICTS OF LAW PROVISIONS, AND
THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

A-5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Owner Trustee, on behalf of the Issuing Entity and
not in its individual capacity, has caused this Trust Certificate to be duly
executed.

          Dated:                                         , 2009  NISSAN AUTO
LEASE TRUST 2009-A

By: WILMINGTON TRUST COMPANY, as
       Owner Trustee
      By:           Name:           Title:        

OWNER TRUSTEE’S CERTIFICATE OF AUTHENTICATION
     This is one of the Trust Certificates referred to in the within-mentioned
Trust Agreement.

                      WILMINGTON TRUST COMPANY,
as Owner Trustee   or   WILMINGTON TRUST COMPANY,
as Owner Trustee    
 
                   
By:
          By:        
 
 
 
         
 
Authenticating Agent    
 
                   
 
          By:        
 
             
 
   

A-6



--------------------------------------------------------------------------------



 



[Reverse of Trust Certificate]
     The Trust Certificates do not represent an obligation of or an interest in
the Depositor, the Servicer, the Owner Trustee or any of their respective
Affiliates, and no recourse may be had against such parties or their assets,
except as may be expressly set forth or contemplated herein or in the Trust
Agreement or the other Basic Documents. In addition, this Trust Certificate is
not guaranteed by any governmental agency or instrumentality and is limited in
right of payment to certain collections and recoveries and certain other amounts
respecting the assets of the Issuing Entity, all as more specifically set forth
in the Indenture. The Depositor will furnish, upon the request of any holder of
a Trust Certificate, such information as is specified in paragraph (d)(4) of
Rule 144A of the Securities Act of 1933, as amended, with respect to the Issuing
Entity.
     The Trust Agreement may be amended by the parties thereto, without the
consent of any other Person; provided that (i) either (A) any amendment that
materially and adversely affects the interests of the Noteholders or the Trust
Certificateholders shall require the consent, respectively, of Noteholders
evidencing not less than a Majority Interest of the Notes voting together as a
single class, or of Trust Certificateholders evidencing not less than a Majority
Interest of the Trust Certificates (provided that if the Depositor and its
Affiliates do not hold all of the Trust Certificates, then the Trust
Certificates held by the Depositor and its Affiliates shall not be deemed
Outstanding for purposes of this provision) or (B) such amendment shall not, as
evidenced by an Officer’s Certificate of the Depositor delivered to the
Indenture Trustee (with respect to the Noteholders) or the Trust
Certificateholders, as applicable, adversely affect the interests of the
Noteholders or the Certificateholders, as the case may be and (ii) any amendment
that adversely affects the interests of the Servicer or the Indenture Trustee
shall require the prior written consent of the Persons whose interests are
materially and adversely affected; provided, further that an Opinion of Counsel
shall be furnished to the Indenture Trustee and the Owner Trustee to the effect
that such amendment or supplement shall not affect the treatment of any
outstanding Notes as debt for federal income tax purposes, or cause the Issuing
Entity or the 2009-A SUBI Certificate to be classified as an association (or a
publicly traded partnership) taxable as a corporation for federal income tax
purposes. An amendment shall be deemed not to materially and adversely affect
the interests of the Noteholders if the Rating Agency Condition is satisfied
with respect to such amendment and the Officer’s Certificate described in the
preceding sentence is provided to the Indenture Trustee. The consent of the
Servicer shall be deemed to have been given if the Depositor does not receive a
written objection from such Person within 10 Business Days after a written
request for such consent shall have been given. The Indenture Trustee may, but
shall not be obligated to, enter into or consent to any such amendment that
affects the Indenture Trustee’s own rights, duties, liabilities or immunities
under the Trust Agreement.
     Notwithstanding the foregoing, no amendment shall (i) reduce the interest
rate or principal amount of any Note, or change the due date of any installment
of principal of or interest in any Note, or the Redemption Price with respect
thereto, without the consent of the Holder of such Note, or (ii) reduce the
Outstanding Amount, the Holders of which are required to consent to any matter
without the consent of the Holders of at least a Majority Interest of the Notes
which were required to consent to such mater before giving effect to such
amendment.

A-7



--------------------------------------------------------------------------------



 



     Notwithstanding anything herein to the contrary, any term or provision of
the Trust Agreement may be amended by the Depositor without the consent of any
of the Noteholders or any other Person to add, modify or eliminate any
provisions as may be necessary or advisable in order to comply with or obtain
more favorable treatment under or with respect to any law or regulation or any
accounting rule or principle (whether now or in the future in effect); it being
a condition to any such amendment that the Rating Agency Condition shall have
been satisfied and the Officer’s Certificate described in Section 12.01(a)(i)(B)
is delivered to the Indenture Trustee.
     Prior to the execution of any amendment to the Trust Agreement, the
Depositor shall provide each Rating Agency, the Trust Certificateholder, the
Depositor, the Owner Trustee and the Indenture Trustee with written notice of
the substance of such amendment. No later than 10 Business Days after the
execution of any amendment to this Agreement, the Depositor shall furnish a copy
of such amendment to each Rating Agency, the Trust Certificateholders, the
Indenture Trustee and the Owner Trustee.
     The Trust Agreement may also be amended or supplemented from time to time,
at the request of the holders of no less than 66 2/3% of all outstanding Trust
Certificates (provided that if the Depositor and its Affiliates do not hold all
of the Trust Certificates, then the Trust Certificates held by the Depositor and
its Affiliates shall not be deemed Outstanding for purposes of this provision),
to approve any trust purpose with respect to the Issuing Entity in addition to
the purpose authorized pursuant to the Trust Agreement, upon not less that
90 days notice to each Rating Agency and each Noteholder and subject to each of
(1) the prior written notice to each Rating Agency of such action, and (2) the
consent of the holders of at least 66 2/3% of all outstanding Notes (including
such Notes, if any, owned by the Issuing Entity, the Depositor, the Servicer (as
long as NMAC or an Affiliate is the Servicer) and their respective Affiliates),
and provided, further that an Opinion of Counsel shall be furnished to the
Indenture Trustee and the Owner Trustee to the effect that such amendment or
supplement shall not affect the treatment of any outstanding Notes as debt for
federal income tax purposes, or cause the Issuing Entity or the 2009-A SUBI
Certificate to be classified as an association (or a publicly traded
partnership) taxable as a corporation for federal income tax purposes.
     Prior to the execution of any amendment to the Trust Agreement, the Owner
Trustee shall be entitled to receive and rely upon an opinion of counsel stating
that the execution of such amendment is authorized or permitted by the Trust
Agreement and that all conditions precedent to the execution and delivery of
such amendment have been satisfied. The Owner Trustee may, but shall not be
obligated to, enter into any such amendment which affects the Owner Trustee’s
own rights, duties or immunities under the Trust Agreement or otherwise.
     The Indenture Trustee shall be under no obligation to ascertain whether a
Rating Agency Condition has been satisfied with respect to any amendment. When
the Rating Agency Condition is satisfied with respect to such amendment, the
Servicer shall deliver to a Responsible Officer of the Indenture Trustee an
Officer’s Certificate to that effect, and the Indenture Trustee may conclusively
rely upon the Officer’ Certificate from the Servicer that a Rating Agency
Condition has been satisfied with respect to such amendment.
     As provided in the Trust Agreement, if and to the extent transfers are
permitted and if the Depositor delivers an Opinion of Counsel that the Trust
Certificates are transferable in

A-8



--------------------------------------------------------------------------------



 



accordance with the terms set forth therein, which opinion the Depositor has not
determined can be given under the Internal Revenue Code and existing and
proposed regulations thereunder, the transfer of this Trust Certificate is
registerable in the Certificate Register upon surrender of this Trust
Certificate for registration of transfer at the offices or agencies of the
Certificate Registrar maintained by the Owner Trustee in the Borough of
Manhattan, The City of New York, accompanied by, a written instrument of
transfer in form satisfactory to the Owner Trustee and the Certificate Registrar
duly executed by the Trust Certificateholder hereof or such Trust
Certificateholder’s attorney duly authorized in writing, and thereupon one or
more new Trust Certificates of the same class and in authorized denominations
evidencing the same aggregate interest in the Issuing Entity will be issued to
the designated transferee. The initial Certificate Registrar appointed under the
Trust Agreement is Wilmington Trust Company.
     The Trust Certificates are issuable only as registered Trust Certificates
without coupons in minimum denominations of $250,000. As provided in the Trust
Agreement and subject to certain limitations therein set forth, Trust
Certificates are exchangeable for new Trust Certificates of authorized
denominations evidencing the same aggregate denomination, as requested by the
Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Owner Trustee or the Certificate
Registrar may require payment of a sum sufficient to cover any tax or
governmental charge payable in connection therewith.
     The Owner Trustee, the Certificate Registrar, any Paying Agent and any of
their respective agents may treat the Person in whose name this Trust
Certificate is registered as the owner hereof for all purposes, and none of the
Owner Trustee, the Certificate Registrar, any Paying Agent and any of their
respective agents shall be affected by any notice to the contrary.
     The obligations and responsibilities created by the Trust Agreement and the
trust created thereby shall terminate upon the payment to Trust
Certificateholders of all amounts required to be paid to them pursuant to the
Trust Agreement and the Indenture and the disposition of all property held as
part of the Owner Trust Estate.
     Any prospective transferee of a Trust Certificate will be required to
deliver a letter to the Depositor and the Certificate Registrar substantially in
the form of Exhibit C to the Trust Agreement, which letter includes a
representation that such prospective transferee is not a Benefit Plan. The Trust
Certificates may not be transferred, sold, pledged or otherwise disposed to or
for the account of a Benefit Plan.
     The Trust Certificates may not be acquired by a Benefit Plan. By accepting
and holding this Trust Certificate, the holder hereof shall be deemed to have
represented and warranted that it is not a Benefit Plan and is not acquiring
this Trust Certificate or an interest therein for the account of a Benefit Plan.
If the holder hereof is a governmental plan, foreign plan or any other plan that
is subject to Similar Law, it shall be deemed to have represented and warranted
that its acquisition, holding and disposition of this Trust Certificate or an
interest therein will not result in a nonexempt prohibited transaction under, or
a violation of, Similar Law.

A-9



--------------------------------------------------------------------------------



 



ASSIGNMENT
     FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
unto
 
     PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER OF ASSIGNEE
 
 
 
(Please print or type name and address, including postal zip code, of assignee)
the within Trust Certificate, and all rights thereunder, hereby irrevocably
constituting and appointing attorney to transfer said Trust Certificate on the
books of the Certificate Registrar, with full power of substitution in the
premises.
Dated:                                         

     
*
 
   
 
   
Signature Guaranteed:
   
 
   
*
 
   

 

*   NOTICE: The signatures(s) on this Assignment must correspond with the
name(s) as written on the face of the within Trust Certificate in every
particular without alteration, enlargement or any change whatsoever. Such
signature must be guaranteed by a member firm of the New York Stock Exchange or
a commercial bank or trust company.

A-10



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF RULE 144A CERTIFICATE
__________________, _____
Nissan Auto Leasing LLC II
One Nissan Way
Franklin, Tennessee 37067
Wilmington Trust Company,
   as Owner Trustee
Rodney Square North
1100 N. Market Street
Wilmington, Delaware 19890
Wilmington Trust Company,
   as Certificate Registrar
520 Madison Avenue
33rd Floor
New York, New York 10019
Ladies and Gentlemen:
     This is to notify you as to the transfer of $______ initial principal
balance of Asset Backed Certificates (the “Trust Certificates”) of Nissan Auto
Lease Trust 2009-A (the “Issuing Entity”).
     The undersigned is the holder of the Trust Certificates and with this
notice hereby deposits with Wilmington Trust Company (the “Owner Trustee”)
$_____ initial principal balance of Trust Certificates and requests that Trust
Certificates in the same initial principal balance be issued, executed and
authenticated and registered to the purchaser on ______, 200_, as specified in
the trust agreement dated May 4, 2009, as amended and restated by the Amended
and Restated Trust Agreement dated June 9, 2009 among Wilmington Trust Company
and Nissan Auto Leasing LLC II, as follows:

     
Name:
  Denominations:
 
   
Address:
   
 
   
Taxpayer I.D. No:
   

     The undersigned represents and warrants that the undersigned (a) reasonably
believes the purchaser is a “qualified institutional buyer,” as defined in
Rule 144A under the Securities Act of 1933, as amended (the “Act”), (b) such
purchaser has acquired the Trust Certificates in a transaction effected in
accordance with the exemption from the registration requirements of the Act
provided by Rule 144A and (c) if the purchaser has purchased the Trust
Certificates for one or more accounts for which it is acting as fiduciary or
agent, (i) each such account is a qualified

B-1



--------------------------------------------------------------------------------



 



institutional buyer and (ii) the purchaser is acquiring Trust Certificates for
its own account or for one or more institutional accounts for which it is acting
as fiduciary or agent in a minimum amount equivalent to not less than $250,000
for each such account.

            Very truly yours,


 

      By:           Name:           Title:        

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF INVESTMENT LETTER
QUALIFIED INSTITUTIONAL BUYER
U.S. Bank National Association,
   as Indenture Trustee
209 South LaSalle Street, Suite 300
Chicago, Illinois 60604
Wilmington Trust Company,
   as Owner Trustee
Rodney Square North
1100 N. Market Street
Wilmington, Delaware 19890
Nissan Auto Leasing LLC II
One Nissan Way
Franklin, Tennessee 37067
Ladies and Gentlemen:
     In connection with our proposed purchase of $______ aggregate principal
amount of Certificates (the “Certificates”) representing an undivided interest
in the Nissan Auto Lease Trust 2009-A (the “Issuing Entity”), the investor on
whose behalf the undersigned is executing this letter (the “Purchaser”) confirms
that:
     1. Reference is made to the Prospectus Supplement, dated June 2, 2009,
together with the Prospectus, dated May 26, 2009 (collectively, the
“Prospectus”), relating to the Certificates. Capitalized terms used herein that
are not otherwise defined shall have the meanings ascribed thereto in the
Prospectus. The Purchaser has received a copy of the Prospectus and such other
information as the Purchaser deems necessary in order to make its investment
decision and the Purchaser has been provided the opportunity to ask questions
of, and receive answers from, the Servicer and Nissan Auto Leasing LLC II, as
the Depositor, concerning the Servicer, the UTI Beneficiary and the Depositor
and the terms and conditions of the offering described in the Prospectus. The
Purchaser has received and understands the above, and understands that
substantial risks are involved in an investment in the Certificates. The
Purchaser represents that in making its investment decision to acquire the
Certificates, the Purchaser has not relied on representations, warranties,
opinions, projections, financial or other information or analysis, if any,
supplied to it by any person, including you, the Servicer, the Depositor or the
Owner Trustee or any of your or their affiliates, except as expressly contained
in the Prospectus and in the other written information, if any, discussed above.
The Purchaser has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Certificates, and the Purchaser is able to bear the substantial economic
risks of such an investment. The Purchaser has relied upon its own tax, legal
and financial advisors in connection with its decision to purchase the
Certificates.
     2. The Purchaser is (A) a “Qualified Institutional Buyer” (as defined in
Rule 144A under the Securities Act of 1933, as amended (the “1933 Act”)) and has
delivered to you a

C-1



--------------------------------------------------------------------------------



 



certificate substantially in the form attached hereto as Annex 1 or Annex 2, as
applicable and (B) acquiring the Certificates for its own account or for the
account of an investor of the type described in clause (A) above as to each of
which the Purchaser exercises sole investment discretion. The Purchaser is
purchasing the Certificates for investment purposes and not with a view to, or
for, the offer or sale in connection with, a public distribution or in any other
manner that would violate the 1933 Act or the securities or “Blue Sky” laws of
any state.
     3. The Purchaser understands that the offer and sale of the Certificates
have not been and will not be registered under the 1933 Act or under the
securities or blue sky laws of any state, and that (i) if it decides to resell,
pledge or otherwise transfer any Certificate, such Certificate may be resold,
pledged or transferred without registration only to an entity that has delivered
to the Depositor and the Owner Trustee a certification that it is a Qualified
Institutional Buyer that purchases (1) for its own account or (2) for the
account of such a Qualified Institutional Buyer, that is, in either case, aware
that the resale, pledge or transfer is being made in reliance on said Rule 144A
and (ii) it will, and each subsequent holder will be required to, notify any
purchaser of any Certificate from it of the resale restrictions referred to in
clause (i) above.
     4. The Purchaser understands that each of Certificate will bear a legend to
the following effect, unless otherwise agreed by the Depositor and the Owner
Trustee:
“OFFER AND SALE OF THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER
ANY STATE SECURITIES OR BLUE SKY LAW. THE HOLDER HEREOF, BY PURCHASING THIS
CERTIFICATE, AGREES THAT THIS CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER
APPLICABLE LAWS AND ONLY PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”) TO AN INSTITUTIONAL INVESTOR THAT THE HOLDER REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A (A “QIB”),
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB,
WHOM THE HOLDER HAS INFORMED, IN EACH CASE, THAT THE REOFFER, RESALE, PLEDGE OR
OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A SUBJECT TO THE RECEIPT BY
THE TRANSFEROR AND THE OWNER TRUSTEE OF A LETTER SUBSTANTIALLY IN THE FORM
PROVIDED IN THE TRUST AGREEMENT AND THE RECEIPT BY THE OWNER TRUSTEE AND THE
TRANSFEROR OF SUCH OTHER EVIDENCE ACCEPTABLE TO THE OWNER TRUSTEE AND THE
TRANSFEROR THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS IN COMPLIANCE WITH
THE SECURITIES ACT AND OTHER APPLICABLE LAWS OR IN EACH CASE IN

C-2



--------------------------------------------------------------------------------



 



ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE
JURISDICTION. THIS TRUST CERTIFICATE OR AN INTEREST HEREIN MAY NOT BE PURCHASED
OR HELD WITH PLAN ASSETS OF ANY “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION
3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), THAT IS SUBJECT TO TITLE I OF ERISA, ANY “PLAN” AS DEFINED IN SECTION
4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, (THE “CODE”) THAT
IS SUBJECT TO SECTION 4975 OF THE CODE OR ANY ENTITY DEEMED TO HOLD THE “PLAN
ASSETS” (WITHIN THE MEANING OF 29 C.F.R. SECTION 2510.3-101, AS MODIFIED BY
SECTION 3(42) OF ERISA) OF ANY OF THE FOREGOING (EACH A “BENEFIT PLAN”). BY
ACCEPTANCE OF THIS TRUST CERTIFICATE OR AN INTEREST HEREIN, THE HOLDER HEREOF
SHALL BE DEEMED TO REPRESENT AND WARRANT THAT ITS ACQUISITION AND HOLDING IS IN
COMPLIANCE WITH THE FOREGOING RESTRICTION ON BENEFIT PLAN ASSETS. IF THIS TRUST
CERTIFICATE OR AN INTEREST HEREIN IS PURCHASED OR HELD BY A GOVERNMENTAL PLAN,
FOREIGN PLAN OR ANY OTHER PLAN THAT IS SUBJECT TO ANY APPLICABLE LAW THAT IS
SUBSTANTIALLY SIMILAR TO THE FIDUCIARY RESPONSIBILITY OR PROHIBITED TRANSACTION
PROVISIONS OF TITLE I OF ERISA OR SECTION 4975 OF THE CODE (“SIMILAR LAW”), IT
SHALL BE DEEMED TO REPRESENT AND WARRANT THAT ITS ACQUISITION, HOLDING AND
DISPOSITION OF THIS TRUST CERTIFICATE OR AN INTEREST HEREIN WILL NOT RESULT IN A
NONEXEMPT PROHIBITED TRANSACTION UNDER, OR A VIOLATION OF, SIMILAR LAW.”
     5. If the Purchaser is acquiring any Certificate as a fiduciary or agent
for one or more investor accounts, it has sole investment discretion with
respect to each such account and that it has full power to make the
acknowledgements, representations and agreements contained herein on behalf of
such account.
     6. The Purchaser is not (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA), that is subject to the provisions of Title I of ERISA,
(b) a “plan” (as defined in Section 4975(e)(1) of the Code) that is subject to
Section 4975 of the Code or (c) any entity deemed to hold the “plan assets”
(within the meaning of 29 C.F.R. Section 2510.3-101, as modified by Section
3(42) of ERISA) of any of the foregoing (each, a “Benefit Plan”). If the
Purchaser is a governmental plan, foreign plan or any other plan that is subject
to any applicable law that is substantially similar to the fiduciary
responsibility or prohibited transaction provisions of Title I of ERISA or
Section 4975 of the Code (“Similar Law”), its acquisition, holding and
disposition

C-3



--------------------------------------------------------------------------------



 



of any Certificate or an interest therein will not result in a nonexempt
prohibited transaction under, or a violation of, Similar Law.
     7. The Purchaser has neither acquired nor will it transfer any Certificate
it purchases (or any interest therein) or cause any such Certificates (or any
interest therein) to be marketed on or through an “established securities
market” within the meaning of Section 7704(b)(1) of the Code, including, without
limitation, an over-the-counter-market or an interdealer quotation system that
regularly disseminates firm buy or sell quotations.
     8. The Purchaser either (A) is not, and will not become, a partnership,
Subchapter S corporation or grantor trust for U.S. federal income tax purposes
or (B) is such an entity, but none of the direct or indirect beneficial owners
of any of the interests in such transferee have allowed or caused, or will allow
or cause, 50% or more (or such other percentage as the Depositor may establish
prior to the time of such proposed transfer) of the value of such interests to
be attributable to such transferee’s ownership of Certificates.
     9. The Purchaser understands that no subsequent transfer of the
Certificates is permitted unless (A) such transfer is of a Certificate with a
denomination of at least $250,000, (B) it causes its proposed transferee to
provide to the Depositor and the Certificate Registrar a letter substantially in
the form of Exhibit C to the Trust Agreement, as applicable, or such other
written statement as the Depositor shall prescribe and (C) the Depositor
consents in writing to the proposed transfer, which consent shall be granted
unless the Depositor determines that such transfer would create a risk that the
Issuing Entity or the Titling Trust would be classified for federal or any
applicable state tax purposes as an association (or a publicly traded
partnership) taxable, as a corporation; provided, however, that any attempted
transfer that would either cause (1) the number of registered holders of
Certificates to exceed 95 or (2) the number of holders of direct or indirect
interests in the Titling Trust to exceed 50, shall be a void transfer.
     10. The Purchaser understands that the opinion of counsel to the Issuing
Entity that the Issuing Entity is not a publicly traded partnership taxable as a
corporation is dependent in part on the accuracy of the representations in
paragraphs 7, 8 and 9 above.
     11. The Purchaser is a Person who is either (A)(1) a citizen or resident of
the United States, (2) a corporation, partnership or other entity organized in
or under the laws of the United States or any political subdivision thereof or
(3) a Person not described in (A)(1) or (2) whose ownership of the Certificates
is effectively connected with such Person’s conduct of a trade or business
within the United States (within the meaning of the Code) and its ownership of
any interest in a Certificate will not result in any withholding obligation with
respect to any payments with respect to the Certificates by any Person (other
than withholding, if any, under Section 1446 of the Code) or (B) an estate the
income of which is includible in gross income for federal income tax purposes
regardless of source or a trust if the court within the United States is able to
exercise primary supervision of the administration of the trust and one or more
United States persons have the authority to control all substantial decisions of
the Issuing Entity. It agrees that it will provide a certification of
non-foreign status signed under penalty of perjury and, alternatively, that if
it is a Person described in clause (A)(3) above, it will furnish to the
Depositor and the Owner Trustee a properly executed IRS Form W-8ECI and a new
W-8ECI upon the expiration or obsolescence of any previously delivered form (and
such other

C-4



--------------------------------------------------------------------------------



 



certifications, representations or Opinions of Counsel as may be requested by
the Depositor and the Owner Trustee).
     12. The Purchaser agrees that if at some time in the future it wishes to
transfer or exchange any of the Certificates, it will not transfer or exchange
any of the Certificates unless such transfer or exchange is in accordance with
Section 3.04 of the Trust Agreement. The Purchaser understands that any
purported transfer of the Certificates (or any interest therein) in
contravention of any of the restrictions and conditions in the Trust Agreement,
as applicable, shall be a void, and the purported transferee in such transfer
shall not be recognized by the Issuing Entity or any other Person as a
Certificateholder, as the case may, be for any purpose.
     13. The Purchaser hereby irrevocably requests you to arrange for definitive
Certificates representing the Certificates purchased by the Purchaser to be
registered and delivered promptly after the Closing Date as follows:

          Principal Amount of       Deliver Definitive Definitive Certificate:  
Registered in Name of   Certificate to:  
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

     You and the Owner Trustee are entitled to rely upon this letter and are
irrevocably authorized to produce this letter or a copy hereof to any interested
party in any administrative or legal proceeding or official inquiry with respect
to the matters covered hereby.

            Very truly yours,
      By:           Name:           Title:      

C-5



--------------------------------------------------------------------------------



 



         

ANNEX 1 TO EXHIBIT C
QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A
[For Transferees Other Than Registered Investment Companies]
     The undersigned (the “Purchaser”) hereby certifies as follows to the
addressees of the Rule 144A Representation Letter to which this certification is
attached with respect to the Certificate described therein:

  (i)   As indicated below, the undersigned is the President, Chief Financial
Officer, Senior Vice President or other executive officer of the Purchaser.    
(ii)   In connection with purchases by the Purchaser, the Purchaser is a
“qualified institutional buyer” as that term is defined in Rule 144A
(“Rule 144A”) under the Securities Act of 1933, as amended, because (i) the
Purchaser owned and/or invested on a discretionary basis $______1 in securities
(except for the excluded securities referred to below) as of the end of the
Purchaser’s most recent fiscal year (such amount being calculated in accordance
with Rule 144A) and (ii) the Purchaser satisfies the criteria in the category
marked below.

  o   Corporation, etc. The Purchaser is a corporation (other than a bank,
savings and loan association or similar institution), Massachusetts or similar
business trust, partnership, or charitable organization described in
Section 501(c)(3) of the Internal Revenue Code of 1986, as amended.     o  
Bank. The Purchaser (a) is a national bank or banking institution organized
under the laws of any state, territory or the District of Columbia, the business
of which is substantially confined to banking and is supervised by the state or
territorial banking commission or similar official or is a foreign bank or
equivalent institution, and (b) has an audited net worth of at least $25,000,000
as demonstrated in its latest annual financial statements, a copy of which is
attached hereto.     o   Savings and Loan. The Purchaser (a) is a savings and
loan association, building and loan association, cooperative bank, homestead
association or similar institution, which is supervised and examined by a state
or federal authority having supervision over any such institutions or is a
foreign savings and loan association or equivalent institution and (b) has an
audited net worth of at least $25,000,000 as demonstrated in its latest annual
financial statements, a copy of which is attached hereto.

 

1   Purchaser must own and/or invest on a discretionary basis at least
$100,000,000 in securities unless Purchaser is a dealer, and, in that case,
Purchaser must own and/or invest on a discretionary basis at least $10,000,000
in securities.

C-6



--------------------------------------------------------------------------------



 



  o   Broker-dealer. The Purchaser is a dealer registered pursuant to Section 15
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).     o  
Insurance Company. The Purchaser is an insurance company whose primary and
predominant business activity is the writing of insurance or the reinsuring of
risks underwritten by insurance companies and which is subject to supervision by
the insurance commissioner or a similar official or agency of a state, territory
or the District of Columbia.     o   State or Local Plan. The Purchaser is a
plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of the state or its political subdivisions, for the
benefit of its employees (a “Plan”).     o   Investment Advisor. The Purchaser
is an investment advisor registered under the Investment Advisors Act of 1940.  
  o   Small Business Investment Company. The Purchaser is a small business
investment company licensed by the U.S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958.     o  
Business Development Company. The Purchaser is a business development company as
defined in Section 202(a)(22) of the Investment Advisors Act of 1940.

  (iii)   The term “securities” as used herein does not include (i) securities
of issuers that are affiliated with the Purchaser, (ii) securities that are part
of an unsold allotment to or subscription by the Purchaser, if the Purchaser is
a dealer, (iii) bank deposit notes and certificates of deposit, (iv) loan
participations, (v) repurchase agreements, (vi) securities owned but subject to
a repurchase agreement and (vii) currency, interest rate and commodity swaps.  
  (iv)   For purposes of determining the aggregate amount of securities owned
and/or invested on a discretionary basis by the Purchaser, the Purchaser used
the cost of such securities to the Purchaser and did not include any of the
securities referred to in the preceding paragraph, except (i) where the
Purchaser reports its securities holdings in its financial statements on the
basis of their market value, and (ii) no current information with respect to the
cost of those securities has been published. If clause (ii) in the preceding
sentence applies, the securities may be valued at their market value. Further,
in determining such aggregate amount, the Purchaser may have included securities
owned by subsidiaries of the Purchaser, but only if such subsidiaries are
consolidated with the Purchaser in its financial statements prepared in
accordance with generally accepted accounting principles and if the investments
of such subsidiaries are managed under the Purchaser’s direction. However, such
securities were not included if the Purchaser is a majority-owned,

C-7



--------------------------------------------------------------------------------



 



      consolidated subsidiary of another enterprise and the Purchaser is not
itself a reporting company under the Exchange Act.     (v)   The Purchaser
acknowledges that it is familiar with Rule 144A and understands that the seller
to it and other parties related to the Certificates are relying and will
continue to rely on the statements made herein because one or more sales to the
Purchaser may be in reliance on Rule 144A.     (vi)   Until the date of purchase
of the Certificates, the Purchaser will notify each of the parties to which this
certification is made of any changes in the information and conclusions herein.
Until such notice is given, the Purchaser’s purchase of the Certificates will
constitute a reaffirmation of this certification as of the date of such
purchase. In addition, if the Purchaser is a bank or savings and loan is
provided above, the Purchaser agrees that it will furnish to such parties
updated annual financial statements promptly after they become available.

           
 
Name of Purchaser    
 
       
By
 
 
   
 
  Name:    
 
  Title:    
 
       
Dated:
       
 
 
 
   

C-8



--------------------------------------------------------------------------------



 



ANNEX 2 TO EXHIBIT C
QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A
[For Transferees That are Registered Investment Companies]
     The undersigned (the “Purchaser”) hereby certifies as follows to the
addressees of the Rule 144A Representation Letter to which this certification is
attached with respect to the Certificate described therein:

  (i)   As indicated below, the undersigned is the President, Chief Financial
Officer or Senior Vice President of the Purchaser or, if the Purchaser is a
“qualified institutional buyer” as that term is defined in Rule 144A
(“Rule 144A”) under the Securities Act of 1933, as amended, because the
Purchaser is part of a Family of Investment Companies (as defined below), is
such an officer of the Adviser.     (ii)   In connection with purchases by the
Purchaser, the Purchaser is a “qualified institutional buyer” as defined in
Rule 144A because (i) the Purchaser is an investment company registered under
the Investment Company Act of 1940, as amended, and (ii) as marked below, the
Purchaser alone, or the Purchaser’s Family of Investment Companies, owned at
least $100,000,000 in securities (other than the excluded securities referred to
below) as of the end of the Purchaser’s most recent fiscal year. For purposes of
determining the amount of securities owned by the Purchaser or the Purchaser’s
Family of Investment Companies, the cost of such securities was used, except
(i) where the Purchaser or the Purchaser’s Family of Investment Companies
reports its securities holdings in its financial statements on the basis of
their market value, and (ii) no current information with respect to the cost of
those securities has been published. If clause (ii) in the preceding sentence
applies, the securities may be valued at market.

  o   The Purchaser owned $______in securities (other than the excluded
securities referred to below) as of the end of the Purchaser’s most recent
fiscal year (such amount being calculated in accordance with Rule 144A).     o  
The Purchaser is part of a Family of Investment Companies which owned in the
aggregate $______in securities (other than the excluded securities referred to
below) as of the end of the Purchaser’s most recent fiscal year (such amount
being calculated in accordance with Rule 144A).

  (iii)   The term “Family of Investment Companies” as used herein means two or
more registered investment companies (or series thereof) that have the same
investment adviser or investment advisers that are affiliated (by virtue of
being majority owned subsidiaries of the same parent or because one investment
adviser is a majority owned subsidiary of the other).

C-9



--------------------------------------------------------------------------------



 



  (iv)   The term “securities” as used herein does not include (i) securities of
issuers that are affiliated with the Purchaser or are part of the Purchaser’s
Family of Investment Companies, (ii) bank deposit notes and certificates of
deposit, (iii) loan participations, (iv) repurchase agreements, (v) securities
owned but subject to a repurchase agreement and (vi) currency, interest rate and
commodity swaps.     (v)   The Purchaser is familiar with Rule 144A and
understands that the parties listed in the Rule 144A Representation Letter to
which this certification relates are relying and will continue to rely on the
statements made herein because one or more sales to the Purchaser will be in
reliance on Rule 144A. In addition, the Purchaser will only purchase for the
Purchaser’s own account.     (vi)   Until the date of purchase of the Depositor
Certificate, the undersigned will notify the parties listed in the Rule 144A
Transferee Certificate to which this certification relates of any changes in the
information and conclusions herein. Until such notice is given, the Purchaser’s
purchase of the Certificates will constitute a reaffirmation of this
certification by the undersigned as of the date of such purchase.

         
 
       
 
Name of Purchaser or Advisor    
 
       
By
 
 
   
 
  Name:    
 
  Title:    
 
        IF AN ADVISOR:    
 
       
 
       
 
Name of Purchaser    
 
       
Dated:
       
 
 
 
   

C-10